Exhibit 10.108

 

EXECUTION VERSION

 

 

$200,000,000

 

CREDIT AGREEMENT

 

among

 

GENERAL MARITIME SUBSIDIARY CORPORATION and
GENERAL MARITIME SUBSIDIARY II CORPORATION,
each as Borrower,

 

GENERAL MARITIME CORPORATION,
as Parent

 

OCM Marine Investments CTB, Ltd.,
as initial Lender

 

and

 

OCM Administrative Agent, LLC,
as Administrative Agent

and Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of March 29, 2011

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

Section 1 - Amount and Terms of Credit Facility

1

1.01

The Loans

1

1.02

Intentionally Omitted

1

1.03

Notice of Borrowing

1

1.04

Disbursement of Funds

2

1.05

Notes

2

1.06

Joint and Several

3

1.07

Interest

3

1.08

Intentionally omitted

4

1.09

Increased Costs, Illegality, etc.

4

1.10

Compensation

6

1.11

Intentionally Omitted

6

 

 

Section 2 - Intentionally omitted

7

 

 

Section 3 - Fees

7

 

 

Section 4 - Prepayments; Payments; Taxes

7

4.01

Voluntary Prepayments

7

4.02

Mandatory Prepayments

7

4.03

Method and Place of Payment

8

4.04

Net Payments; Taxes

8

 

 

Section 5 - Conditions Precedent to the Closing Date

10

5.01

Closing Date; Notes

10

5.02

Fees, etc.

10

5.03

Opinions of Counsel

10

5.04

Corporate Documents; Proceedings; etc.

11

5.05

Management Agreements; Debt Agreements; Employment Agreements Agreements

11

5.06

Guaranty

12

5.07

Pledge and Security Agreement

12

5.08

Solvency Certificate

12

5.09

Financial Statements

13

5.10

Material Adverse Change; Approvals

13

5.11

Litigation

13

5.12

Appraisals

13

5.13

Refinancing

13

5.14

Assignments of Earnings and Insurances

15

5.15

Mortgages; Certificates of Ownership; Searches; Class Certificates; Appraisal
Report; Insurance

15

5.16

Environmental Laws

16

5.17

No Default; Representations and Warranties

16

 

i

--------------------------------------------------------------------------------


 

5.18

Notice of Borrowing

16

5.19

Performance of Covenants

17

5.20

Delivery of Warrants

17

5.21

Registration Rights Agreement

17

5.22

Officer’s Certificate

17

5.23

2010 Credit Agreement Secured Party Consent

17

5.24

Consent of Bermuda Monetary Authority

17

5.25

Parent Pledge and Security Agreement

17

5.26

Amendments

17

5.27

Lien Searches

18

 

 

 

Section 6 - Intentionally omitted

18

 

 

 

Section 7 - Representations, Warranties and Agreements

18

7.01

Corporate/Limited Liability Company/Limited Partnership Status

18

7.02

Corporate Power and Authority

18

7.03

No Violation

19

7.04

Governmental Approvals

19

7.05

Financial Statements; Financial Condition; Undisclosed Liabilities

19

7.06

Litigation

20

7.07

True and Complete Disclosure

20

7.08

Use of Proceeds; Margin Regulations

21

7.09

Tax Returns and Payments

21

7.10

Compliance with ERISA

21

7.11

The Security Documents

23

7.12

Capitalization

23

7.13

Subsidiaries

23

7.14

Compliance with Statutes, etc.

24

7.15

Investment Company Act

24

7.16

Solvency

24

7.17

Pollution and Other Regulations

24

7.18

Labor Relations

25

7.19

Patents, Licenses, Franchises and Formulas

25

7.20

Indebtedness

25

7.21

Insurance

25

7.22

Concerning the Vessels

25

7.23

Citizenship

25

7.24

Vessel Classification

26

7.25

No Immunity

26

7.26

Fees and Enforcement

26

7.27

Form of Documentation

26

7.28

Patriot Act

26

7.29

Certain Business Practices

27

7.30

Brokers and Other Advisors

27

 

 

Section 8 - Affirmative Covenants

27

8.01

Information Covenants

27

 

ii

--------------------------------------------------------------------------------


 

8.02

Books, Records and Inspections

30

8.03

Maintenance of Property; Insurance

31

8.04

Corporate Franchises

31

8.05

Compliance with Statutes, etc.

31

8.06

Compliance with Environmental Laws

31

8.07

ERISA

32

8.08

End of Fiscal Years; Fiscal Quarters

33

8.09

Performance of Obligations

33

8.10

Payment of Taxes

33

8.11

Intentionally Omitted

34

8.12

Further Assurances

34

8.13

Deposit of Earnings

34

8.14

Ownership of Subsidiaries

34

8.15

Flag of Mortgaged Vessels

35

8.16

Guarantees; Additional Collateral

35

8.17

Lenders Meetings

35

 

 

 

Section 9 - Negative Covenants

35

9.01

Liens

35

9.02

Consolidation, Merger, Sale of Assets, etc.

37

9.03

Shareholder Payments

38

9.04

Indebtedness

39

9.05

Advances, Investments and Loans

40

9.06

Transactions with Affiliates

41

9.07

Minimum Cash Balance

42

9.08

Total Leverage Ratio and Interest Coverage Ratio

42

9.09

Collateral Maintenance

42

9.10

Limitation on Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; etc.

43

9.11

Limitation on Certain Restrictions on Subsidiaries

43

9.12

Limitation on Issuance of Capital Stock

43

9.13

Business

44

9.14

Anti-Layering

44

9.15

Restrictions on Modifications to Senior Credit Facilities

44

9.16

Voluntary Prepayments, Etc. of Senior Unsecured Notes

44

 

 

 

Section 10 - Events of Default

45

10.01

Payments

45

10.02

Representations, etc.

45

10.03

Covenants

45

10.04

Default Under Other Agreements

45

10.05

Bankruptcy, etc.

45

10.06

ERISA

46

10.07

Security Documents

46

10.08

Guaranties

47

10.09

Judgments

47

10.10

Change of Control

47

 

iii

--------------------------------------------------------------------------------


 

Section 11 - Definitions and Accounting Terms

48

11.01

Defined Terms

48

 

 

 

Section 12 - Agency and Security Trustee Provisions

68

12.01

Appointment

68

12.02

Nature of Duties

69

12.03

Lack of Reliance on the Agents

69

12.04

Certain Rights of the Agents

69

12.05

Reliance

69

12.06

Indemnification

70

12.07

The Administrative Agent in its Individual Capacity

70

12.08

Holders

70

12.09

Resignation by the Administrative Agent

70

12.10

Administrative Agent Transaction Prior to the Closing Date

71

 

 

 

Section 13 - Miscellaneous

71

13.01

Payment of Expenses, etc.

71

13.02

Right of Setoff

72

13.03

Notices

72

13.04

Benefit of Agreement

73

13.05

No Waiver; Remedies Cumulative

74

13.06

Payments Pro Rata

74

13.07

Calculations; Computations

75

13.08

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

75

13.09

Counterparts

76

13.10

Intentionally Omitted

76

13.11

Headings Descriptive

76

13.12

Amendment or Waiver; etc.

76

13.13

Survival

77

13.14

Domicile of Loans

77

13.15

Limitation on Additional Amounts, etc.

78

13.16

Confidentiality

78

13.17

Register

79

13.18

Judgment Currency

79

13.19

Language

80

13.20

Waiver of Immunity

80

13.21

Patriot Act

80

13.22

Termination by Lenders or by Borrower

80

13.23

Termination by Either Party

81

13.24

Expense Reimbursement

82

13.25

Effect of Termination Prior to Closing Date

82

13.26

Cooperation of Parent and Borrower

82

 

 

 

Section 14 - Parent Guarantee

83

14.01

Guaranty

83

14.02

Bankruptcy

83

14.03

Nature of Liability

83

 

iv

--------------------------------------------------------------------------------


 

14.04

Independent Obligation

84

14.05

Authorization

84

14.06

Reliance

85

14.07

Subordination

85

14.08

Waiver

85

 

v

--------------------------------------------------------------------------------


 

SCHEDULE I

-

 

Commitments

SCHEDULE II

-

 

Lender Addresses

SCHEDULE III

-

 

Mortgaged Vessels

SCHEDULE IV

-

 

Existing Liens

SCHEDULE V

-

 

Indebtedness

SCHEDULE VI

-

 

Insurance

SCHEDULE VII

-

 

ERISA

SCHEDULE VIII

-

 

Subsidiaries

SCHEDULE IX

-

 

Capitalization

SCHEDULE 9.06

-

 

Affiliate Transactions

SCHEDULE X

-

 

Approved Classification Societies

SCHEDULE XI

-

 

Existing Investments

 

vi

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT, dated as of March 29, 2011, among GENERAL MARITIME
SUBSIDIARY CORPORATION, a Marshall Islands corporation and GENERAL MARITIME
SUBSIDIARY II CORPORATION, a Marshall Islands corporation, (individually or
collectively, as the context may require, referred to as “Borrower”), GENERAL
MARITIME CORPORATION, a Marshall Islands corporation (“Parent”), the Lenders
party hereto from time to time, and OCM Administrative Agent, LLC, as
Administrative Agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) and as Collateral Agent under the Security
Documents (in such capacity, together with its successors and assigns, the
“Collateral Agent”).  All capitalized terms used herein and defined in
Section 11 are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, in order to effectuate a refinancing of the 2008 Credit Agreement
pursuant to the 2011 Credit Agreement and to effectuate certain amendments to
the 2010 Credit Agreement, Borrower will require $200,000,000 to make certain
payments to lenders under the 2008 Credit Agreement and 2010 Credit Agreement,
and, in order to effectuate such repayments, Borrower has requested that the
Lenders extend credit to Borrower pursuant to, and in accordance with this
Agreement;

 

WHEREAS, in consideration of the foregoing, inter alia, Parent and its
Subsidiaries shall provide Lenders and Agent with Liens on collateral securing
the obligations hereunder on a third lien basis to the existing collateral
securing the 2011 Credit Agreement and 2010 Credit Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1 - AMOUNT AND TERMS OF CREDIT FACILITY.

 

1.01         The Loans.  Subject to and upon the terms and conditions set forth
herein, each Lender severally agrees to make on the Closing Date a term loan (a
“Loan” and, collectively, the “Loans”) to Borrower, which Loans (i) shall bear
interest in accordance with Section 1.07, (ii) shall be denominated in Dollars,
and (iii) may be repaid in accordance with the provisions hereof.

 

1.02         Intentionally Omitted.

 

1.03         Notice of Borrowing.

 

(a)           With respect to the Borrowing hereunder, Borrower shall give the
Administrative Agent at its Notice Office by 11:00 a.m. (New York time) at least
three Business Days’ prior to the Closing Date.  Such written notice (a “Notice
of Borrowing”), except as otherwise expressly provided in Section 1.09, shall be
irrevocable and shall be given by Borrower in a form reasonably satisfactory to
the Administrative Agent, appropriately completed to specify (i) the aggregate
principal amount of the Loans to be made pursuant to such Borrowing, (ii) the
date of such Borrowing (which shall be a Business Day), and (iii) to which
account the proceeds of such Loans are to be deposited.  The Administrative
Agent shall

 

--------------------------------------------------------------------------------


 

promptly give each Lender which is required to make Loans, notice of such
proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

 

(b)           Without in any way limiting the obligation of Borrower to deliver
a written Notice of Borrowing in accordance with Section 1.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from the Chairman of the Board, Chief Administrative Officer, President,
Chief Financial Officer or the Treasurer of Borrower (or any other officer of
Borrower designated in writing to the Administrative Agent by the Chief
Executive Officer, Chief Administrative Officer, President or Treasurer of
Borrower as being authorized to give such notices under this Agreement) prior to
receipt of Notice of Borrowing.  In each such case, Borrower hereby waives the
right to dispute the Administrative Agent’s record of the terms of such
telephonic notice of such Borrowing of Loans, absent manifest error.

 

1.04         Disbursement of Funds.  Except as otherwise specifically provided
in the immediately succeeding sentence, no later than 11:00 a.m. (New York time)
(or such earlier time as the Administrative Agent agrees to) on the Closing
Date, each Lender will make available its pro rata portion of each such
Borrowing requested to be made on such date, if the conditions set forth in
Section 5 have been satisfied (as determined by the Lenders).  All such amounts
shall be made available in Dollars and in immediately available funds at the
Payment Office of the Administrative Agent and the Administrative Agent will
make available to Borrower (prior to 1:00 P.M. (New York Time) on such day to
the extent of funds actually received by the Administrative Agent prior to 12:00
Noon (New York Time) on such day) at the Payment Office, in the account
specified in the applicable Notice of Borrowing, the aggregate of the amounts so
made available by the Lenders.

 

1.05         Notes.

 

(a)           Each Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall, if requested by such Lender, be
evidenced by a promissory note duly executed and delivered by Borrower
substantially in a form reasonably acceptable to the Administrative Agent, with
blanks appropriately completed in conformity herewith (each a “Note” and,
collectively, the “Notes”).

 

(b)           Each Note shall (i) be executed by Borrower, (ii) be payable to
the order of such Lender that has requested a Note and be dated the Closing
Date, (iii) be in a stated principal amount equal to the Lender’s pro rata share
of the Loans and be payable in the principal amount of the Loans evidenced
thereby, (iv) mature on the Maturity Date, (v) bear interest as provided in
Section 1.07 in respect of the Loans evidenced thereby, (vi) be subject to
voluntary prepayment and mandatory repayment as provided in Sections 4.01 and
4.02 and (vii) be entitled to the benefits of this Agreement and the other
Credit Documents.

 

(c)           Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby.

 

2

--------------------------------------------------------------------------------


 

Failure to make any such notation or any error in any such notation or
endorsement shall not affect Borrower’s obligations in respect of such Loans.

 

(d)           Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes.  No
failure of any Lender to request or obtain a Note evidencing its Loans to
Borrower shall affect or in any manner impair the obligations of Borrower to pay
the Loans (and all related Obligations) incurred by Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents.  Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (d).  At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans,
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount or amounts to evidence such Loans provided that, in the
case of a substitute or replacement Note, Borrower shall have received from such
requesting Lender (i) an affidavit of loss or destruction and (ii) a customary
lost/destroyed Note indemnity, in each case in form and substance reasonably
acceptable to Borrower and such requesting Lender, and duly executed by such
requesting Lender.

 

1.06         Joint and Several.  The obligations of General Maritime Subsidiary
Corporation and General Maritime Subsidiary II Corporation as “Borrower”
hereunder and under the other Loan Documents are joint and several. Without
limiting the generality of the foregoing, reference is hereby made to the Parent
and Borrower Guaranty, to which the obligations of Borrower and the Parent are
subject.

 

1.07         Interest.

 

(a)           Borrower agrees to pay interest in respect of the unpaid principal
amount of each Loan (as such principal amount may be increased or decreased
pursuant hereto) from the date the proceeds thereof are made available to
Borrower until the maturity (whether by acceleration or otherwise) of such Loan
at a rate per annum equal to (i) the Eurodollar Rate for such Interest Period
plus 6% if Borrower elects to make such payment in cash on the applicable
Interest Payment Date, (ii) prior to a Qualified Stock Issuance, the Eurodollar
Rate for such interest period plus 9% if Borrower elects to make such payment by
adding it to the outstanding principal amount of the Loans on the applicable
Interest Payment Date, and (iii) after a Qualified Stock Issuance, the
Eurodollar Rate for such Interest Period plus 7% if Borrower elects to make such
payment by adding it to the outstanding principal amount of the Loans on the
applicable Interest Payment Date.  Interest may be paid in cash or in kind at
the election of Borrower in accordance with the foregoing.

 

(b)           Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan and any other overdue amount payable hereunder
shall, in each case, bear interest on the outstanding amount thereof at a per
annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder, such amount to be payable on demand in cash (provided,
however, that, to the extent all or any portion of such interest is not
permitted to

 

3

--------------------------------------------------------------------------------


 

be paid on demand in cash when due pursuant to the Intercreditor Agreement, such
amounts shall be payable solely by adding the amount of such interest to the
aggregate principal amount of the outstanding Loan).

 

(c)           Upon and after the occurrence of any (1) Dilutive Issuance or
(2) material breach (after notice and, if such breach is curable, the
opportunity to cure), excluding a Dilutive Issuance, by Parent of the terms of
the Investment Agreement and/or the Warrants (including, with respect to any
adjustment to the number of shares of Common Stock obtainable upon exercise of
the Warrant, issuance of additional Warrants, rights or securities to the holder
under the Warrant and/or any failure to issue Warrant Exercise Shares upon
exercise of any Warrants) (any of the foregoing, an “Interest Rate Adjustment
Event”), the per annum interest rate on the Notes shall increase by two
percentage points and shall thereafter increase by an additional two percentage
points on each 3-month anniversary of such Interest Rate Adjustment Event
(subject to an aggregate cap on the interest rate hereunder of 18% per annum)
and shall remain at such rate until all Interest Rate Adjustment Events have
been cured or waived in writing by Lender, it being understood that (A) solely
with respect to the matter described in clause (1) the interest rate adjustment
described in this paragraph shall be the only remedy available to Lender and any
other Person; provided that the foregoing shall not limit any remedies under the
Investment Agreement or the Warrants with respect to any breach by the Parent
thereof, including with respect to obtaining the Shareholder Approval, and
(B) solely with respect to any material breach described in clause (2) the
interest rate adjustment described in this paragraph shall be in addition to any
other remedies available to Lenders, Administrative Agent and Collateral Agent
under this Agreement and the Credit Documents.

 

(d)           Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
Loans and shall promptly notify Borrower and the respective Lenders thereof. 
Each such determination shall, absent manifest error, be final and conclusive
and binding on all parties hereto.

 

1.08         Intentionally omitted.

 

1.09         Increased Costs, Illegality, etc.  (a) In the event that any Lender
shall have determined in good faith (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto but, with
respect to clause (i) below, may be made only by the Administrative Agent):

 

(i)            on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or

 

(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Loan because of (x) any change since the Closing Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, for example, but not

 

4

--------------------------------------------------------------------------------


 

limited to:  (A) a change in the basis of taxation of payment to any Lender of
the principal of or interest on such Loan or any other amounts payable hereunder
(except for changes in the rate of tax on, or determined by reference to, the
net income, gross receipts or net profits of such Lender, or any franchise tax
based on net income, net profits or net worth, of such Lender pursuant to the
laws of the jurisdiction in which such Lender is organized or in which such
Lender’s principal office or applicable lending office is located or any
subdivision thereof or therein), but without duplication of any amounts payable
in respect of Indemnified Taxes pursuant to Section 4.04, or (B) a change in
official reserve requirements but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Eurodollar
Rate and/or (y) other circumstances arising since the Closing Date affecting
such Lender or the interbank Eurodollar market or the position of such Lender in
such market; or

 

(iii)          at any time, that the making or continuance of any Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) and/or (z) impracticable as a
result of a contingency occurring after the Closing Date which materially and
adversely affects the interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the Lenders).  Thereafter (x) in the
case of clause (i), the rate of interest applicable to any affected Loans then
outstanding shall be the Base Rate, as in effect from time to time, plus the
applicable margin set forth in Section 1.07(a) as in effect from time to time
minus 1%, from the date such notice is delivered to Borrower and thereafter
until such time as the Administrative Agent notifies Borrower and the Lenders
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, (y) in the case of clause (ii) above, Borrower agrees, subject to
the provisions of Section 13.15 (to the extent applicable), to pay to such
Lender, upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable good faith discretion shall determine) as shall
be required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for and the
calculation thereof, submitted to Borrower by such Lender in good faith shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto) and (z) in the case of clause (iii) above such Lender shall so notify
the Administrative Agent and Borrower (and the Administrative Agent shall
promptly give notice thereof to the other Lenders) and thereafter (A) except in
the case of an event of the type described in clause (iii)(z) above, Borrower
shall prepay in full the affected Loans of such Lender, together with accrued
interest thereon (and, in the event all of such Lender’s Loans are being repaid,
any other amounts which may be owing to such Lender hereunder (including,
without limitation, any accrued and unpaid interest)), on either the last day of
the then current Interest Period applicable to each such affected Loan (if such
Lender may lawfully continue to maintain and fund such Loans) or immediately (if
such Lender may not lawfully continue to maintain and fund such Loans to such
day) and (B) in the case of an event of the type described in clause
(iii)(z) above, all outstanding Loans of such Lender shall, from the date such
notice is delivered to Borrower

 

5

--------------------------------------------------------------------------------


 

and thereafter until such time as the Administrative Agent or such Lender shall
notify Borrower that the circumstances giving rise to the operation of clause
(iii)(z) above with respect to such Lender no longer exist, bear interest at a
rate equal to the Base Rate, as in effect from time to time.  The Administrative
Agent and each Lender (to the extent it continues to be a Lender hereunder)
agree that if any of them gives notice to Borrower of any of the events
described in clause (i), (ii) or (iii) above, it shall promptly notify Borrower
and, in the case of any such Lender, the Administrative Agent, if such event
ceases to exist.

 

(b)           If any Lender in good faith determines that after the Closing Date
the introduction of or effectiveness of or any change in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by the NAIC or any governmental
authority, central bank or comparable agency will have the effect of increasing
the amount of capital required or requested to be maintained by such Lender, or
any corporation controlling such Lender, based on the existence of its
obligations hereunder, then Borrower agrees, subject to the provisions of
Section 13.15 (to the extent applicable), to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital.  In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 1.09(b) shall, absent manifest error, but subject to the provisions of
Section 13.15 (to the extent applicable), be final and conclusive and binding on
all the parties hereto.  Each Lender, upon determining that any additional
amounts will be payable pursuant to this Section 1.09(b), will give prompt
written notice thereof to Borrower, which notice shall show in reasonable detail
the basis for and calculation of such additional amounts.

 

1.10         Compensation.  Borrower agrees, subject to the provisions of
Section 13.15 (to the extent applicable), to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting and the calculation of such compensation), for all reasonable
losses, expenses and liabilities (including, without limitation, any such loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Loans but excluding
any loss of anticipated profits) which such Lender may sustain in respect of
Loans made to Borrower:  (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of Loans does not occur on the
Closing Date; (ii) if any prepayment or repayment (including any prepayment or
repayment made pursuant to Section 1.09(a), Section 4.01 or Section 4.02 or as a
result of an acceleration of the Loans pursuant to Section 10) of any of its
Loans occurs on a date which is not the last day of an Interest Period with
respect thereto; (iii) if any prepayment of any of its Loans is not made on any
date specified in a notice of prepayment given by Borrower; or (iv) as a
consequence of any other Default or Event of Default arising as a result of
Borrower’s failure to repay Loans or make payment on any Note held by such
Lender when required by the terms of this Agreement.

 

1.11         Intentionally Omitted.

 

6

--------------------------------------------------------------------------------


 

SECTION 2 - INTENTIONALLY OMITTED.

 

SECTION 3 - FEES.  Borrower shall pay to the Administrative Agent, for the
Administrative Agent’s own account, such other fees as have been agreed to in
writing by Borrower and the Administrative Agent.  Notwithstanding the
foregoing, or any other provision herein to the contrary, for so long as OCM
Administrative Agent, LLC is the Administrative Agent, it shall receive no fees
(other than reimbursement fees for expenses, including, without limitation,
reasonable legal fees and expenses) in connection with its role as the
Administrative Agent hereunder.

 

SECTION 4 - PREPAYMENTS; PAYMENTS; TAXES.

 

4.01         Voluntary Prepayments.  Borrower shall have the right to prepay the
Loans, without premium or penalty except as provided by law and except as set
forth below in clause (f), in whole or in part at any time and from time to time
on the following terms and conditions:

 

(a)           Borrower shall give the Administrative Agent prior to 12:00 Noon
(New York time) at its Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay such Loans and the amount of such prepayment, which notice the
Administrative Agent shall promptly transmit to each of the Lenders;

 

(b)           each prepayment shall be in an aggregate principal amount of at
least $1,000,000 or such lesser amount of a Loan which is outstanding;

 

(c)           at the time of any prepayment of Loans pursuant to this
Section 4.01 on any date other than the last day of the Interest Period
applicable thereto, Borrower shall pay the amounts required pursuant to
Section 1.10, together with accrued and unpaid interest on the amount being
prepaid;

 

(d)           Borrower may, upon five Business Days’ written notice to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), prepay all Loans, together with
accrued and unpaid interest and other amounts owing to the Lender;

 

(e)           except as expressly provided in the preceding clause (d), each
prepayment shall be applied pro rata among the Loans; and

 

(f)            if such prepayment is made on or prior to the second anniversary
of the Closing Date, Borrower shall pay a prepayment premium equal to 10% of the
principal amount being prepaid.

 

4.02         Mandatory Prepayments.

 

(a)           Within (i) ten Business Days following the date of any Collateral
Disposition involving a Mortgaged Vessel (other than a Collateral Disposition
constituting an Event of Loss) and (ii) the earlier of (A) the date which is 180
days following any Collateral Disposition constituting an Event of Loss
involving a Mortgaged Vessel and (B) the date of

 

7

--------------------------------------------------------------------------------


 

receipt by Borrower, any of its Subsidiaries or the Administrative Agent of the
insurance proceeds relating to such Event of Loss, Borrower shall be required to
repay the Loans in an amount equal to the product of (x) the sum of the then
outstanding aggregate principal amount of Indebtedness under the Senior Credit
Facilities and the Loans and (y) a fraction (A) the numerator of which is equal
to the appraised value (as determined in accordance with the most recent report
delivered to the Administrative Agent (or obtained by the Administrative Agent)
pursuant to Section 8.01(c) of the Mortgaged Vessel or Mortgaged Vessels which
is/are the subject of such Collateral Disposition and (B) the denominator of
which is equal to the Aggregate Mortgaged Vessel Value (as determined in
accordance with the most recent appraisal report delivered to the Administrative
Agent (or obtained by the Administrative Agent) pursuant to
Section 8.01(c) before giving effect to such Collateral Disposition); provided
that (I) the foregoing payment shall be reduced by the amount of any mandatory
prepayment made under the Senior Credit Facilities with respect to such
Collateral Disposition and (II) if prior to the date on which payment is due
hereunder, the Borrower provides the Administrative Agent with written notice of
its intent to consummate a Vessel Exchange with the proceeds, then so long as no
Default or Event of Default is continuing, the Credit Parties may use the funds
received in such Collateral Disposition in accordance with the provisions of
Section 9.02(a), provided further that, if a Default or Event of Default occurs
after the date of such Collateral Disposition and before the procedures set
forth in Section 9.02(a) are completed, the Parent shall apply the proceeds of
such Collateral Disposition in accordance with Section 4.02(a); provided
further, that to the extent excess proceeds remain after any Vessel Exchange,
such excess shall be applied first to repay the Senior Credit Facilities and
second to repay the Loans.

 

(b)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all then outstanding Loans shall be repaid in full on the
Maturity Date.

 

4.03         Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement or any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office of the
Administrative Agent.  Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.

 

4.04         Net Payments; Taxes. (a) All payments made by any Credit Party
hereunder or under any Note will be made without setoff, counterclaim or other
defense. All such payments will be made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature, and all interest, penalties or
similar liabilities with respect thereto, now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (“Taxes”) (but excluding, except as
provided in the second succeeding sentence, any tax imposed on or measured by
the net income, net profits or any franchise tax based on net income, net
profits or net worth, of a Lender pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein) (all such non-excluded Taxes being referred to collectively as
“Indemnified Taxes”).  If any Indemnified Taxes are so levied or

 

8

--------------------------------------------------------------------------------


 

imposed, Borrower agrees to pay the full amount of such Indemnified Taxes, and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement or under any Note, after withholding or deduction for
or on account of any Indemnified Taxes, will not be less than the amount
provided for herein or in such Note.  If any amounts are payable in respect of
Indemnified Taxes pursuant to the preceding sentence, Borrower agrees to
reimburse each Lender, upon the written request of such Lender, for Taxes
imposed on or measured by the net income, net profits or any franchise tax based
on net income, net profits or net worth, of such Lender in respect of such
amounts pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of Taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence.  Borrower will
furnish to the Administrative Agent within 45 days after the date of payment of
any Indemnified Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by Borrower.  Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Indemnified Taxes so levied or imposed and paid by such
Lender.

 

(b)           Each Lender agrees to use reasonable efforts (consistent with
legal and regulatory restrictions and subject to overall policy considerations
of such Lender) to file any certificate or document or to furnish to Borrower
any information as reasonably requested by Borrower that may be necessary to
establish any available exemption from, or reduction in the amount of, any
Indemnified Taxes; provided, however, that nothing in this Section 4.04(b) shall
require a Lender to disclose any confidential information (including, without
limitation, its tax returns or its calculations) or bear any material cost that
is not reimbursed by Borrower or its Subsidiaries.

 

(c)           If Borrower pays any additional amount under this Section 4.04 to
a Lender and such Lender determines in its sole discretion exercised in good
faith that it has actually received or recognized in connection therewith any
refund or any reduction of, or credit against, its Tax liabilities in or with
respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to Borrower an amount that such Lender shall,
in its sole discretion exercised in good faith, determine is equal to the net
benefit, after tax and reasonable expenses and costs incurred in obtaining such
Tax Benefit, which was obtained by such Lender in such year as a consequence of
such Tax Benefit; provided, however, that (i) any Lender may determine, in its
sole discretion exercised in good faith consistent with the policies of such
Lender, whether to seek a Tax Benefit, (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax credit carryover or carryback of such Lender that
otherwise would not have expired) of any Tax Benefit with respect to which such
Lender has made a payment to Borrower pursuant to this Section 4.04(c) shall be
treated as an Indemnified Tax for which Borrower is obligated to indemnify such
Lender pursuant to this Section 4.04 without any exclusions or defenses,
(iii) nothing in this Section 4.04(c) shall require any Lender to disclose any
confidential information to Borrower (including, without limitation, its tax
returns), and (iv) no Lender shall be required to pay any amounts pursuant to
this Section 4.04(c) at any time during which a Default or Event of Default
exists.

 

9

--------------------------------------------------------------------------------


 

SECTION 5 - CONDITIONS PRECEDENT TO THE CLOSING DATE.  This Agreement is
effective as of March 29, 2011, however, the obligation of each Lender to make
Loans on the Closing Date is subject at the time of the making of such Loans to
the satisfaction or waiver of the following conditions, in each case in the sole
discretion of Agents and Lenders (except where limited to reasonableness below):

 

5.01         Closing Date; Notes.  On or prior to the Closing Date, if requested
by a Lender, there shall have been delivered to the Administrative Agent, for
the account of such Lender, the appropriate Note for such Lender executed by
Borrower, in each case in the amount, maturity and as otherwise provided herein.

 

5.02         Fees, etc.  On the Closing Date, Borrower shall have paid to the
Administrative Agent and the Lenders all costs, fees and expenses (including,
without limitation, reasonable legal fees and expenses) payable to the Agents
and the Lenders in respect of the transactions contemplated by the Credit
Documents to the extent then due.

 

5.03         Opinions of Counsel.

 

(a)           On the Closing Date, the Administrative Agent shall have received
from Kramer Levin Naftalis & Frankel LLP, special New York counsel to the Parent
and its Subsidiaries, an opinion addressed to the Administrative Agent and each
of the Lenders and dated the Closing Date which shall (x) be in form and
substance acceptable to the Administrative Agent and (y) cover the perfection of
the security interests (other than those to be covered by opinions delivered
pursuant to clauses (b) through (d) below) granted pursuant to the Security
Documents and such other matters incidental to the transactions contemplated
herein as the Administrative Agent may request.

 

(b)           On the Closing Date, the Administrative Agent shall have received
from Constantine P. Georgiopoulos, special New York maritime counsel to the
Parent and its Subsidiaries, an opinion addressed to the Administrative Agent
and each of the Lenders and dated the Closing Date which shall (x) be in form
and substance acceptable to the Administrative Agent and (y) cover the
perfection of the security interests granted pursuant to the Vessel Mortgages
and such other matters incidental thereto as the Administrative Agent may
request.

 

(c)           On the Closing Date, the Administrative Agent shall have received
from George E. Henries, Esq., special Liberian counsel to the Parent and its
Subsidiaries (or other counsel to the Parent and its Subsidiaries qualified in
such jurisdiction and reasonably satisfactory to the Administrative Agent), an
opinion addressed to the Administrative Agent and each of the Lenders and dated
the Closing Date, which shall (x) be in form and substance acceptable to the
Administrative Agent and (y) in the case of each Mortgaged Vessel registered
under the laws and flag of the Republic of Liberia, cover the perfection of the
security interests granted pursuant to the relevant Vessel Mortgage(s) and such
other matters incidental thereto as the Administrative Agent may request.

 

(d)           On the Closing Date the Administrative Agent shall have received
from Dennis J. Reeder, Esq., special Marshall Islands counsel to the Parent and
its Subsidiaries (or other counsel to the Parent and its Subsidiaries qualified
in such jurisdiction and reasonably

 

10

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Closing Date, which
shall (x) be in form and substance acceptable to the Administrative Agent, and
shall cover, inter alia, matters with respect to the Investment Agreement,
issuance of the Warrants and the other Credit Documents, and (y) in the case of
each Mortgaged Vessel registered under the laws and flag of the Republic of
Marshall Islands, cover the perfection of the security interests granted
pursuant to the relevant Vessel Mortgage(s) and such other matters incidental
thereto as the Administrative Agent may request.

 

(e)           On the Closing Date, the Administrative Agent shall have received
from Conyers Dill & Pearman Limited, special Bermuda counsel to the Parent and
its Subsidiaries, an opinion addressed to the Administrative Agent and each of
the Lenders and dated the Closing Date which shall (x) be in form and substance
acceptable to the Administrative Agent and (y) cover the perfection of the
security interests (other than those to be covered by opinions delivered
pursuant to clauses (a) through (d) above) granted pursuant to the Security
Documents and such other matters incidental to the transactions contemplated
herein as the Administrative Agent may request.

 

(f)            On the Closing Date, the Administrative Agent shall have received
from counsel to the Parent and its Subsidiaries in each other relevant
jurisdictions identified by the Administrative Agent, an opinion addressed to
the Administrative Agent and each of the Lenders and dated the Closing Date,
each of which shall be in form and substance acceptable to the Administrative
Agent.

 

5.04         Corporate Documents; Proceedings; etc.  (a) On the Closing Date,
the Administrative Agent shall have received a certificate, dated the Closing
Date, signed by the Chairman of the Board, the President, any Vice President,
the Treasurer or an authorized manager, member or general partner of each Credit
Party, and attested to by the Secretary or any Assistant Secretary (or, to the
extent such Credit Party does not have a Secretary or Assistant Secretary, the
analogous Person within such Credit Party) of such Credit Party, as the case may
be, in form and substance satisfactory to the Administrative Agent, with
appropriate insertions, together with copies of the Certificate of Incorporation
and By-Laws (or equivalent organizational documents) of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and the
foregoing shall be acceptable to the Administrative Agent.

 

(b)           All corporate, limited liability company, partnership and legal
proceedings, and all material instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Documents, shall be
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
documents and papers, including records of corporate, limited liability company
and partnership proceedings, governmental approvals, good standing certificates
and bring-down telegrams or facsimiles, if any, which the Administrative Agent
may have requested in connection therewith, such documents and papers, where
appropriate, to be certified by proper corporate or governmental authorities.

 

5.05         Management Agreements; Debt Agreements; Employment Agreements
Agreements.  On or prior to the Closing Date, there shall have been delivered to
the Administrative Agent or its counsel true and correct copies of the following
documents:

 

11

--------------------------------------------------------------------------------


 

(a)           all agreements (other than Employment Agreements) with respect to
the management of the Parent or any of its Subsidiaries or any of the Vessels
(collectively, the “Management Agreements”);

 

(b)           all agreements evidencing or relating to Indebtedness of the
Parent or any of its Subsidiaries which is to remain outstanding (other than the
Credit Documents) after giving effect to the incurrence of Loans on the Closing
Date (if any) which have not been otherwise publicly disclosed (collectively,
the “Debt Agreements”); and

 

(c)           all employment agreements entered into by the Parent or any of its
Subsidiaries with members of management of the Parent or any of such
Subsidiaries the terms of which have not otherwise been publicly disclosed
(collectively, the “Employment Agreements”);

 

all of which Management Agreements, Debt Agreements and Employment Agreements,
shall be in form and substance satisfactory to the Administrative Agent and
shall be in full force and effect on the Closing Date.

 

5.06         Guaranty.  On the Closing Date, (a) each Subsidiary Guarantor shall
have duly authorized, executed and delivered to the Administrative Agent the
Subsidiaries Guaranty in form and substance satisfactory to the Administrative
Agent (as modified, supplemented or amended from time to time, the “Subsidiaries
Guaranty”), and the Subsidiaries Guaranty shall be in full force and effect and
(b) Parent and Borrower shall have duly authorized, executed and delivered to
the Administrative Agent the Parent and Borrower Guaranty in form and substance
satisfactory to the Administrative Agent (as modified, supplemented or amended
from time to time, the “Parent and Borrower Guaranty”), and the Parent and
Borrower Guaranty shall be in full force and effect.

 

5.07         Pledge and Security Agreement.  On the Closing Date, Borrower and
each of the Subsidiary Guarantors described in clause (x) of the definition
thereof shall have (x) duly authorized, executed and delivered the Pledge and
Security Agreement in form and substance satisfactory to the Administrative
Agent (as modified, supplemented or amended from time to time, the “Pledge
Agreement”) and shall have (A) delivered to Collateral Agent or the applicable
agent under the Senior Credit Facilities, as pledgee, all the Pledged Securities
referred to therein, together with executed and undated stock powers in the case
of capital stock constituting Pledged Securities, including, without limitation,
a charge over shares of any Bermuda registered Subsidiary Guarantor taken by way
of a Bermuda-law governed charge over shares and (B) otherwise complied with all
of the requirements set forth in the Pledge Agreement and (y) duly authorized,
executed and delivered any other related documentation necessary or advisable to
perfect the Lien on the Pledge Agreement Collateral in the respective
jurisdictions of formation of the respective Subsidiary Guarantor or Borrower,
as the case may be.

 

5.08         Solvency Certificate.  On the Closing Date, the Parent shall cause
to be delivered to the Administrative Agent a solvency certificate from the
senior financial officer of the Parent, in form and substance satisfactory to
the Administrative Agent, which shall be addressed to the Administrative Agent
and each of the Lenders and dated the Closing Date, setting forth the conclusion
that, after giving effect to the incurrence of all the financings contemplated
hereby, Borrowers and the Subsidiary Guarantors together, and the Parent and its
Subsidiaries taken as a

 

12

--------------------------------------------------------------------------------


 

whole, are not insolvent and will not be rendered insolvent by the incurrence of
such indebtedness, and will not be left with unreasonably small capital with
which to engage in their respective businesses and will not have incurred debts
beyond their ability to pay such debts as they mature.

 

5.09         Financial Statements.  On the Closing Date, the Administrative
Agent shall have received copies of the financial statements referred to in
Sections 7.05(a), which financial statements shall be in form and substance
satisfactory to the Administrative Agent.

 

5.10         Material Adverse Change; Approvals.  (a) On or prior to the Closing
Date, nothing shall have occurred (and the Administrative Agent shall have
become aware of no facts or conditions not previously known to the
Administrative Agent) which the Administrative Agent shall determine is
reasonably likely to have an adverse effect on the rights and remedies of the
Lenders, or the Administrative Agent, or on the ability of the Parent and its
Subsidiaries, taken as a whole, to perform its or their Obligations, or which is
reasonably likely to have a Material Adverse Effect.

 

(b)           On or prior to the Closing Date, all necessary governmental
(domestic and foreign) and third party approvals and/or consents (including,
without limitation, any contractual approvals agreed to by the Parent or
Borrower and the Administrative Agent) in connection with the Loans, the Credit
Documents, the other transactions contemplated hereby and thereby and the
granting of Liens under the Credit Documents shall have been obtained and remain
in effect, and all applicable waiting periods with respect thereto shall have
expired without any action being taken by any competent authority which
restrains, prevents or imposes adverse conditions upon the consummation of this
Agreement or the other transactions contemplated by the Credit Documents or
otherwise referred to herein or therein.  On the Closing Date, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon this Agreement or the
other transactions contemplated by the Credit Documents or otherwise referred to
herein or therein.

 

5.11         Litigation.  On the Closing Date, there shall be no actions, suits
or proceedings pending or threatened (i) with respect to this Agreement or any
other Credit Document or (ii) which the Administrative Agent shall determine has
had, or could reasonably be expected to have, a Material Adverse Effect.

 

5.12         Appraisals.  On or prior to the Closing Date, the Administrative
Agent shall have received an appraisal report of a recent date (and in no event
dated earlier than 30 days prior to the Closing Date) in scope, form and
substance, and from independent appraisers, satisfactory to the Administrative
Agent, stating the then current fair market value of each of the Mortgaged
Vessels on such date, the results of which shall be reasonably satisfactory to
the Administrative Agent.

 

5.13         Refinancing.  (a) On the Closing Date, after giving effect to all
transactions on such date, the total commitments pursuant to the 2008 Credit
Agreement shall have been terminated, and all loans and notes with respect
thereto shall have been repaid in full (together with interest thereon), all
letters of credit issued thereunder shall have been terminated or

 

13

--------------------------------------------------------------------------------


 

deemed issued under the 2011 Credit Agreement on terms and conditions
satisfactory to the Administrative Agent, and all other amounts owing pursuant
to the 2008 Credit Agreement shall have been repaid in full. The applicable
Credit Parties shall have entered into the 2011 Credit Agreement in form and
substance satisfactory to the Administrative Agent (it being acknowledged that
the 2011 Credit Agreement shall be satisfactory if it is in the form of the 2008
Credit Agreement, as revised to (w) incorporate amortization, pricing and
maturity terms and financial covenants contained in the term sheet for the 2011
Credit Agreement most recently delivered to the Administrative Agent prior to
the date of this Agreement, (x) conform to the provisions herein (other than
amortization, pricing, maturity and financial covenants), (y) permit certain
payments on the Loans under certain circumstances as reasonably agreed by the
Administrative Agent and (z) permit the Agreement, the other Credit Documents
and the transactions thereunder (the “Baseline Agreement”). There shall be no
more than $550,000,000 outstanding principal amount of Indebtedness under the
2011 Credit Agreement, and the lenders under the 2010 Credit Agreement shall
have received a principal payment of not less than $25,000,000 and thereafter
there shall be no more than $328,200,000 outstanding under the 2010 Credit
Agreement. The creditors in respect of the 2008 Credit Agreement shall have
terminated and released all security interests in and Liens on the assets of
Parent and its Subsidiaries created pursuant to the security documentation
relating to the 2008 Credit Agreement, and the Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that the matters set forth in this Section 5.13 have been
satisfied as of the Closing Date. The refinancings described in this clause
(a) shall be referred to herein as the “Refinancing”.

 

(b)           On the Closing Date, after giving effect to the Refinancing, the
Parent and its Subsidiaries shall have no outstanding Indebtedness except for
(i) the Loans, (ii) Indebtedness under the Senior Debt Documents and
(iii) certain other Indebtedness of the Parent and its Subsidiaries listed on
Schedule V.

 

(c)           The applicable Credit Parties shall have entered into an amendment
to the 2010 Credit Agreement on terms and conditions satisfactory to the
Administrative Agent, and any amendments, modifications, supplements or other
changes to the Senior Debt Documents with respect thereto shall be in form and
substance satisfactory to the Agents (it being acknowledged that, among other
things, Administrative Agent’s satisfaction may be conditioned upon the Credit
Parties entering into an amendment of this Agreement in form and substance
satisfactory to the Administrative Agent and the Required Lenders to conform
this Agreement to any provisions (other than financial covenants, non-default
rate pricing, maturity and scheduled amortization of the 2010 Credit Agreement)
which are more favorable to the agents and lenders thereunder or more
restrictive on the Credit Parties.

 

(d)           The Administrative Agent, the 2011 Agent, the 2010 Agent,
Borrower, Parent and the other Credit Parties shall have entered into the
Intercreditor Agreement on terms and conditions satisfactory to the
Administrative Agent, it being agreed and understood that Administrative Agent
has provided to Borrower the expected material terms of such Intercreditor
Agreement.

 

14

--------------------------------------------------------------------------------


 

(e)           After giving effect to the Refinancing and this Agreement, the
financings incurred in connection herewith and the other transactions
contemplated hereby, there shall be no conflict with, or default under, any
material agreement of the Parent or any of its Subsidiaries.

 

5.14         Assignments of Earnings and Insurances.  On the Closing Date, each
Credit Party which owns a Mortgaged Vessel on such date shall have duly
authorized, executed and delivered an Assignment of Earnings in form and
substance satisfactory to the Administrative Agent (as modified, supplemented or
amended from time to time, the “Assignments of Earnings”) and an Assignment of
Insurances in form and substance satisfactory to the Administrative Agent (as
modified, supplemented or amended from time to time, the “Assignments of
Insurances”), together covering all of such Credit Party’s present and future
Earnings and Insurance Collateral, in each case together with:

 

(a)           proper Financing Statements (Form UCC-1) fully executed for filing
under the UCC or in other appropriate filing offices of each jurisdiction as may
be necessary or, in the opinion of the Collateral Agent, desirable to perfect
the security interests purported to be created by the Assignment of Earnings and
the Assignment of Insurances;

 

(b)           certified copies of Requests for Information or Copies
(Form UCC-11), or equivalent reports, listing all effective financing statements
that name any Credit Party as debtor and that are filed in the jurisdictions
referred to in Section 5.14(a) above, together with copies of such other
financing statements (none of which shall cover the Collateral except to the
extent evidencing Permitted Liens unless in respect of which the Collateral
Agent shall have received Form UCC-3 Termination Statements (or such other
termination statements as shall be required by local law) fully executed for
filing if required by applicable laws); and

 

(c)           evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Assignment of Earnings and the
Assignment of Insurances have been taken.

 

5.15         Mortgages; Certificates of Ownership; Searches; Class Certificates;
Appraisal Report; Insurance.  On the Closing Date:

 

(a)           Each Subsidiary Guarantor which owns a Mortgaged Vessel shall have
duly authorized, executed and delivered, and caused to be recorded in the
appropriate vessel registry a first preferred mortgage (as modified, amended or
supplemented from time to time in accordance with the terms thereof and hereof,
the “Vessel Mortgages”), substantially in form of and substance satisfactory to
the Administrative Agent, with respect to each Vessel listed on Schedule III
(each a “Mortgaged Vessel”) and the Vessel Mortgages shall be effective to
create in favor of the Collateral Agent a legal, valid and enforceable third
priority security interest, in and lien upon such Mortgaged Vessels, subject
only to Permitted Liens.  Except as specifically provided above, all filings,
deliveries of instruments and other actions necessary or desirable in the
reasonable opinion of the Collateral Agent to perfect and preserve such security
interests shall have been duly effected and the Collateral Agent shall have
received evidence thereof in form and substance reasonably satisfactory to the
Collateral Agent.

 

15

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent shall have received (x) certificates of
ownership from appropriate authorities showing (or confirmation updating
previously reviewed certificates and indicating) the registered ownership of
each Mortgaged Vessel by the relevant Subsidiary Guarantor and (y) the results
of maritime registry searches with respect to the Mortgaged Vessels, indicating
no record liens other than Liens in favor of the Collateral Agent and Permitted
Liens.

 

(c)           The Administrative Agent shall have received class certificates
from a classification society listed on Schedule X hereto or another
internationally recognized classification society acceptable to the Collateral
Agent, indicating that each Mortgaged Vessel meets the criteria specified in
Section 7.24.

 

(d)           The Administrative Agent shall have received a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Parties in respect
of the Mortgaged Vessels, together with a certificate from such broker
certifying that such insurances (i) are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds for
the protection of the Administrative Agent, the Collateral Agent and/or the
Lenders as mortgagee and (ii) conform with the insurance requirements of the
respective Vessel Mortgages.

 

5.16         Environmental Laws.  On the Closing Date, there shall not exist any
condition or occurrence on or arising from any Vessel or property owned or
operated or occupied by the Parent or any of its Subsidiaries that (a) results
in material noncompliance by the Parent or such Subsidiary with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of a
material Environmental Claim against the Parent or any of its Subsidiaries or
any such Vessel or property.

 

5.17         No Default; Representations and Warranties.  On the Closing Date
after giving effect to the transactions on such date (i) there shall exist no
Default or Event of Default under any Credit Document, (ii) there shall exist no
default or event of default under the Senior Credit Facilities or Senior
Unsecured Note Documents, and (iii) all representations and warranties of Parent
and its Subsidiaries contained herein or in any other Credit Document shall be
true and correct in all material respects.

 

5.18         Notice of Borrowing.  Prior to the making of the Loan, the
Administrative Agent shall have received the Notice of Borrowing required by
Section 1.03(a).  The acceptance of the proceeds of the Loans shall constitute a
representation and warranty by the Parent and Borrower to the Administrative
Agent and each of the Lenders that all of the conditions specified in this
Section 5 have been satisfied as of that time (it being deemed that the
Administrative Agent and the Lenders have determined that items are satisfactory
or acceptable unless they have otherwise stated in writing).  All of the
applicable Notes, certificates, legal opinions and other documents and papers
referred to in this Section 5, unless otherwise specified, shall be delivered to
the Administrative Agent at the Notice Office for the account of each of the
Lenders and, except for the Notes, in sufficient counterparts for each of the
Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

16

--------------------------------------------------------------------------------


 

5.19         Performance of Covenants.  Borrower and each Guarantor shall have
performed and complied with in all material respects all of its covenants and
agreements required to be performed or complied with by it under the Documents
(including, without limitation, Section 3.01 of the Investment Agreement).

 

5.20         Delivery of Warrants.  The Parent  shall have executed and
delivered the Warrants to Lender.

 

5.21         Registration Rights Agreement.  Parent shall have executed and
delivered the Registration Rights Agreement.

 

5.22         Officer’s Certificate. Parent shall have delivered to the
Administrative Agent a certificate of the Parent, executed on its behalf by a
duly authorized officer thereof, dated as of the Closing Date, (A) stating that
the conditions specified in Section 5 have been satisfied, and (B) setting forth
the number of shares of Common Stock outstanding as of immediately prior to the
Closing and the aggregate number of shares of Common Stock initially issuable
upon exercise of the Warrants in accordance with Section 4.04 of the Investment
Agreement.

 

5.23         2010 Credit Agreement Secured Party Consent. The secured parties
under the 2010 Credit Agreement will have filed any consent necessary in
connection with the filing of the mortgages under Marshall Islands law in favor
of the Lenders.

 

5.24         Consent of Bermuda Monetary Authority. The relevant Credit Party
shall have received the consent of the Bermuda Monetary Authority for the grant
of a charge over shares of any Bermuda registered Subsidiary Guarantor.

 

5.25         Parent Pledge and Security Agreement. On the Closing Date, the
Parent shall have (x) duly authorized, executed and delivered the Parent Pledge
and Security Agreement in form and substance satisfactory to the Administrative
Agent (as modified, supplemented or amended from time to time, the “Parent
Pledge Agreement”) and shall have (A) delivered to Collateral Agent or the
applicable agent under the Senior Credit Facilities, as pledgee, all the Pledged
Securities referred to therein, together with executed and undated stock powers
in the case of capital stock constituting Pledged Securities, and (B) otherwise
complied with all of the requirements set forth in the Pledge Agreement and
(y) duly authorized, executed and delivered any other related documentation
necessary or advisable to perfect the Lien on the Pledge Agreement Collateral in
the Parent’s jurisdiction of formation.

 

5.26         Amendments. On or before the Closing Date, to the extent requested
by the Administrative Agent, the Credit Parties shall have delivered to the
Administrative Agent (x) an amendment to this Agreement to conform this
Agreement to any provisions of the 2010 Credit Agreement, as amended in
connection with the Closing Date, to conform this Agreement to any provisions
thereof (other than financial covenants, non-default rate pricing, maturity and
scheduled amortization) which are more favorable to the agents and lenders
thereunder or more restrictive on the Credit Parties (the “2010 Conforming
Amendment”) and (y) an amendment of this Agreement to conform this Agreement to
any provisions of the 2011 Credit Agreement (other than financial covenants,
non-default rate pricing, maturity and scheduled amortization of the 2011 Credit
Agreement) which are more favorable to the agents and lenders thereunder or

 

17

--------------------------------------------------------------------------------


 

more restrictive on the Credit Parties (“2011 Conforming Amendment” and,
together with the 2010 Conforming Amendment, the “Conforming Amendments”), which
Conforming Amendments may be delivered in the form of one or more agreements,
any and all of which Conforming Amendments shall be satisfactory to the
Administrative Agent, in its sole discretion.

 

5.27         Lien Searches. On or before the Closing Date, the Administrative
Agent shall have received the results of a recent lien search in such
jurisdictions as the Administrative Agent may reasonably request, and such
search shall reveal no liens on any Collateral of the Credit Parties except for
liens permitted by Section 9.01 or discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.

 

SECTION 6 - INTENTIONALLY OMITTED.

 

SECTION 7 - REPRESENTATIONS, WARRANTIES AND AGREEMENTS.  In order to induce the
Lenders to enter into this Agreement and to make the Loans, the Parent and
Borrower make the following representations, warranties and agreements, in each
case on the date hereof and on the Closing Date, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans:

 

7.01         Corporate/Limited Liability Company/Limited Partnership Status. 
Each Credit Party (i) is a duly organized and validly existing corporation,
limited liability company, limited company or limited partnership, as the case
may be, in good standing under the laws of the jurisdiction of its incorporation
or formation, (ii) has the corporate or other applicable power and authority to
own its property and assets and to transact the business in which it is
currently engaged and presently proposes to engage and (iii) is duly qualified
and is authorized to do business and is in good standing in each jurisdiction
where the conduct of its business as currently conducted requires such
qualifications, except for failures to be so qualified which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

7.02         Corporate Power and Authority.  Each Credit Party has the corporate
or other applicable power and authority to execute, deliver and perform the
terms and provisions of each of the Documents to which it is party and has taken
all necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of each of such Documents.  Each Credit Party has
duly executed and delivered each of the Documents to which it is party, and each
of such Documents constitutes the legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).  In addition, (i) the board of directors of the Parent (the “Board of
Directors”) (a) has the corporate and other applicable power to authorize the
appointment of an independent committee of the Board of Directors  (the
“Independent Committee”) for the purposes of approving the transactions
contemplated by the Credit Documents and (b) has taken all necessary corporate
and other applicable action to (I) approve the appointment of the Independent
Committee and (II) appoint the Independent Committee and (ii) the Independent
Committee (a) has the corporate and other applicable power to authorize and
approve the Credit Documents to which the Parent is

 

18

--------------------------------------------------------------------------------


 

a party, the execution and delivery by the Parent of such Credit Documents to
which the Parent is a party, and the performance by the Parent of its
obligations thereunder and (b) has unanimously determined that each of the
transactions contemplated by the Credit Documents is in the best interests of
the Parent and its shareholders and authorized and approved the Credit Documents
to which the Parent is a party, the execution and delivery by the Parent of such
Credit Documents to which the Parent is a party, and the performance by the
Parent of its obligations thereunder.

 

7.03         No Violation.  Neither the execution, delivery or performance by
any Credit Party of the Documents to which it is a party, nor compliance by it
with the terms and provisions thereof, will (i) contravene any material
provision of any applicable law, statute, rule or regulation or any applicable
order, judgment, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the material
properties or assets of the Parent or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which the
Parent or any of its Subsidiaries is a party or by which it or any of its
material property or assets is bound or to which it may be subject, or
(iii) violate any provision of the Certificate of Incorporation or By-Laws (or
equivalent organizational documents) of the Parent or any of its Subsidiaries.

 

7.04         Governmental Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made or in the case of any filings or
recordings in respect of the Security Documents (other than the Vessel
Mortgages), will be made within 10 days of the date such Security Document is
required to be executed pursuant hereto), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with, (i) the execution, delivery and performance
by any Credit Party of any Document to which it is a party or (ii) the legality,
validity, binding effect or enforceability of any Document to which it is a
party.

 

7.05         Financial Statements; Financial Condition; Undisclosed
Liabilities.  (a) The audited consolidated balance sheets of the Parent as at
December 31, 2008, December 31, 2009 and December 31, 2010 and the related
consolidated statements of operations and of cash flows for the fiscal years
ended on such dates, reported on by and accompanied by, in the case of the
annual financial statements, an unqualified report from Deloitte & Touche LLP,
present fairly the consolidated financial condition of the Parent as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended.  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein).  Neither the Parent nor any of its Subsidiaries has any
material guarantee obligations, contingent liabilities or liabilities for Taxes,
or any long-term leases or unusual forward or long-term commitments, including
any interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the financial
statements referred to in the preceding sentence (it being understood that with
respect to guarantee obligations, the underlying debt is so reflected).

 

19

--------------------------------------------------------------------------------


 

(b)           Except as fully disclosed in the financial statements and the
notes related thereto delivered pursuant to Section 7.05(a), there are no
liabilities or obligations with respect to the Parent or any of its Subsidiaries
of any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in the aggregate, would be
materially adverse to the Parent and its Subsidiaries taken as a whole.  None of
the Credit Parties knows of any basis for the assertion against it of any
material liability or obligation of any nature that is not fairly disclosed
(including, without limitation, as to the amount thereof) in the financial
statements and the notes related thereto delivered to the Lender.

 

(c)           Since December 31, 2010, there have been no events, circumstances,
developments or other changes in facts that would, individually or in the
aggregate, or could reasonably be expected to have, a Material Adverse Effect on
the Parent and its Subsidiaries, taken as a whole.

 

7.06         Litigation.  There are no actions, suits, investigations (conducted
by any governmental or other regulatory body of competent jurisdiction) or
proceedings pending or, to the knowledge of the Parent, threatened against any
Credit Party that could reasonably be expected to have a Material Adverse
Effect.

 

7.07         True and Complete Disclosure.  (a) All factual information, taken
individually or as a whole, furnished by or on behalf of the Parent or Borrower,
in writing to the Administrative Agent or any Lender (including, without
limitation, all information contained in the Documents and any financial
statement) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein is, and all
other such factual information, taken individually or as a whole, hereafter
furnished by or on behalf of the Parent or Borrower, in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, in
light of the circumstances when made, not misleading.  All projections that are
part of such information (including those set forth in any projections delivered
subsequent to the Closing Date) are based upon good faith estimates and stated
assumptions believed to be reasonable and fair as of the date made in light of
conditions and facts then known and, as of such date, reflect good faith,
reasonable and fair estimates of the information projected for the periods set
forth therein; it is recognized by each Lender and the Administrative Agent that
such projections and determinations provided by the Parent or Borrower, although
reflecting the Parent’s or Borrower’s good faith projections and determinations,
are not to be viewed as facts and that actual results covered by any such
determination may differ from the projected results.

 

(b)           The Parent has provided to each Lender a true and correct copy of
each agreement, document or other instrument or information (including a true,
correct and complete description of any event, circumstance or arrangement) that
would be required by Item 601 of Reg. S-K to be included as an exhibit to the
Parent’s Annual Report on Form 10-K for the year ended December 31, 2010 or that
would be required to be filed by the Parent on Form 8-K, in each case except as
included in the Filed SEC Documents (with respect to any such matters arising
prior to the date of this Agreement) or in the SEC Documents filed after the
date hereof and no later than five (5) Business Days prior to the Closing (with
respect to any such matters arising after the date of this Agreement), in each
case including any and all amendments,

 

20

--------------------------------------------------------------------------------


 

supplements and modifications thereto, regardless of whether any such
amendments, supplements or modifications would be required to be filed in any
SEC Document.

 

7.08         Use of Proceeds; Margin Regulations.  (a) All proceeds of the Loans
may be used only to effect the Refinancing.

 

(b)           No part of the proceeds of any Loan will be used to purchase or
carry any Margin Stock (other than Parent Stock) or to extend credit for the
purpose of purchasing or carrying any Margin Stock (other than Parent Stock). 
Neither the making of any Loan nor the use of the proceeds thereof will violate
or be inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System except to purchase or carry or extend
credit for the purpose of purchasing or carrying such Margin Stock as may be
permitted hereunder to be purchased or carried.

 

7.09         Tax Returns and Payments.  The Parent and each of its Subsidiaries
has timely filed all U.S. federal income tax returns, statements, forms and
reports for taxes and all other material U.S. or non-U.S. tax returns,
statements, forms and reports for taxes required to be filed by or with respect
to the income, properties or operations of the Parent and/or any of its
Subsidiaries (the “Returns”).  The Returns accurately reflect in all material
respects all liability for taxes of the Parent and its Subsidiaries as a whole
for the periods covered thereby.  The Parent and each of its Subsidiaries have
at all times paid, or have provided adequate reserves (in accordance with
generally accepted accounting principles) for the payment of, all taxes shown as
due on the Returns and all other material U.S. federal, state and non-U.S. taxes
payable by them.  All taxes required to have been withheld or collected by the
Parent or any of its Subsidiaries from amounts paid or owing to any employee,
shareholder, member, creditor or other third party have been duly withheld or
collected and have been paid over to the applicable taxing authority.  There is
no material action, suit, proceeding, investigation, audit, or claim now pending
or, to the knowledge of the Parent or any of its Subsidiaries, threatened by any
authority regarding any taxes relating to the Parent or any of its
Subsidiaries.  Neither the Parent nor any of its Subsidiaries has entered into
an agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of the Parent or any of its Subsidiaries, or is aware of any circumstances
that would cause the taxable years or other taxable periods of the Parent or any
of its Subsidiaries not to be subject to the normally applicable statute of
limitations.  Neither the Parent nor any of its Subsidiaries (i) has engaged in
any “listed transaction” within the meaning of Section 6011 of the code or
(ii) has any actual or potential liability for the taxes of any Person (other
than the Parent or any of its present or former Subsidiaries) under Treasury
regulation Section 1.1502-6 (or any similar provision of state, local, foreign
or provincial law).

 

7.10         Compliance with ERISA.  (a) Schedule VII sets forth each Plan; with
respect to each Plan, other than any Multiemployer Plan (and each related trust,
insurance contract or fund), there has been no failure to be in substantial
compliance with its terms and with all applicable laws, including without
limitation ERISA and the Code, that could reasonably be expected to give rise to
a Material Adverse Effect; each Plan, other than any Multiemployer Plan (and
each related trust, if any), which is intended to be qualified under
Section 401(a) of the Code has received a determination letter (or an opinion
letter) from the Internal Revenue Service to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code; no

 

21

--------------------------------------------------------------------------------


 

Reportable Event has occurred; to the best knowledge of the Parent or any of its
Subsidiaries or ERISA Affiliates no Plan which is a Multiemployer Plan is
insolvent or in reorganization; no Plan has an Unfunded Current Liability in an
amount material to Borrower’s operation; no Plan (other than a Multiemployer
Plan) which is subject to Section 412 of the Code or Section 302 of ERISA has
failed to satisfy minimum funding standards, within the meaning of such sections
of the Code or ERISA, or has applied for or received a waiver of minimum funding
standards or an extension of any amortization period, within the meaning of
Section 412 or 430 of the Code or Section 302 or 303 of ERISA; all contributions
required to be made with respect to a Plan have been or will be timely made
(except as disclosed on Schedule VII); neither the Parent nor any of its
Subsidiaries nor any ERISA Affiliate has incurred any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 401(a)(29), 436, 4971 or 4975 of the Code
or expects to incur any such liability under any of the foregoing sections with
respect to any Plan; no condition exists which presents a material risk to the
Parent or any of its Subsidiaries or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted by the PBGC to terminate
or appoint a trustee to administer any Plan (in the case of a Multiemployer
Plan, to the best knowledge of the Parent or any of its Subsidiaries or ERISA
Affiliates) which is subject to Title IV of ERISA; no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, or, to the best knowledge of the Parent or any of its Subsidiaries,
expected or threatened which could reasonably be expected to have a Material
Adverse Effect; using actuarial assumptions and computation methods consistent
with Part 1 of subtitle E of Title IV of ERISA, the Parent and its Subsidiaries
and ERISA Affiliates would have no liabilities to any Plans which are
Multiemployer Plans in the event of a complete withdrawal therefrom in an amount
which could reasonably be expected to have a Material Adverse Effect; each group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) which covers or has covered employees or former employees of the Parent,
any of its Subsidiaries, or any ERISA Affiliate has at all times been operated
in material compliance with the provisions of Part 6 of subtitle B of Title I of
ERISA and Section 4980B of the Code; no lien imposed under the Code or ERISA on
the assets of the Parent or any of its Subsidiaries or any ERISA Affiliate
exists nor has any event occurred which could reasonably be expected to give
rise to any such lien on account of any Plan; and the Parent and its
Subsidiaries do not maintain or contribute to any employee welfare plan (as
defined in Section 3(1) of ERISA) which provides benefits to retired employees
or other former employees (other than as required by Section 601 of ERISA) or
any Plan the obligations with respect to which could reasonably be expected to
have a Material Adverse Effect.

 

(b)           Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities.  All
contributions required to be made with respect to a Foreign Pension Plan have
been or will be timely made.  Neither the Parent nor any of its Subsidiaries has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Pension Plan that could reasonably be expected to have a Material
Adverse Effect.  Neither the Parent nor any of its Subsidiaries maintains or
contributes to any Foreign Pension

 

22

--------------------------------------------------------------------------------


 

Plan the obligations with respect to which could in the aggregate reasonably be
expected to have a Material Adverse Effect.

 

7.11         The Security Documents.  After the execution and delivery thereof
and upon the taking of the actions mentioned in the second immediately
succeeding sentence, each of the Security Documents creates in favor of the
Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable fully perfected third priority security interest in and Lien on all
right, title and interest of the Credit Parties party thereto in the Collateral
described therein, subject to no other Liens except for Permitted Liens.  No
filings or recordings are required in order to perfect the security interests
created under any Security Document except for filings or recordings which shall
have been made on or prior to the tenth day after the Closing Date in the case
of all Collateral.

 

7.12         Capitalization.

 

(a)           As of the Closing Date and after giving effect to the conditions
precedent related thereto (and except as otherwise contemplated by the proxy
statement currently on file with the SEC) the authorized capital stock of the
Parent shall consist of 140,000,000 shares of Common Stock and 10,000,000 shares
of preferred stock, par value $0.01 per share, of the Parent (“Preferred
Stock”).  As of the date hereof, 89,593,292 shares of Common Stock, and zero (0)
shares of Preferred Stock, shall be issued and outstanding.

 

(b)           Except as set forth in Schedule IX, as of the date hereof, there
are (i) no other shares of capital stock or other Equity Interests or voting
securities of the Parent, (ii) no securities of the Parent convertible into or
exchangeable for capital stock or other Equity Interests or voting securities of
the Parent, (iii) no options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights or other similar contracts or commitments
that could require the Parent to issue, sell or otherwise cause to become
outstanding any of its Equity Interests and (iv) no stock appreciation, phantom
stock, profit participation or similar rights with respect to the Parent or any
repurchase, redemption or other obligation to acquire for value any capital
stock of the Parent.

 

(c)           All outstanding shares of the Parent’s capital stock are duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Business Corporations Act of the Republic of the Marshall Islands 1990, the
articles of incorporation of the Parent, the bylaws of the Parent or any
agreement to which the Parent is a party or otherwise bound.  None of the shares
of the capital stock of the Parent have been issued in violation of any
securities Laws.  There are no accrued and unpaid dividends with respect to any
outstanding shares of capital stock of the Parent.

 

7.13         Subsidiaries.  The Parent has no Subsidiaries other than those
Subsidiaries listed on Schedule VIII (which Schedule identifies the correct
legal name, direct owner, percentage ownership and jurisdiction of organization
of each such Subsidiary on the date hereof).  All outstanding capital stock,
membership interests, partnership interests, units or other form of equity, of
each class outstanding, of each of the Subsidiaries listed on Schedule VIII has
been validly issued, is fully paid and non-assessable (to the extent applicable)
and, except in the case

 

23

--------------------------------------------------------------------------------


 

of the Parent, is owned beneficially and of record by a Credit Party free and
clear of all Liens other than the security interests created by the Documents
and the Senior Credit Facilities and, in the case of joint ventures, Permitted
Liens.

 

7.14         Compliance with Statutes, etc.  The Parent and each of its
Subsidiaries is in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except any non-compliance that could
not reasonably be expected to have a Material Adverse Effect.

 

7.15         Investment Company Act.  Neither the Parent, nor any of its
Subsidiaries, is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

7.16         Solvency.  After giving effect to (a) the Loans, (b) the
consummation of each of the transactions contemplated herein and (c) the payment
and accrual of all transaction costs in connection with the foregoing, both the
Credit Parties taken as a whole, and Borrowers and the Subsidiary Guarantors
together, are solvent.

 

7.17         Pollution and Other Regulations.  (a) Each of the Parent and its
Subsidiaries is in compliance in all material respects with all applicable
Environmental Laws governing its business, except for such failures to comply as
are not reasonably likely to have a Material Adverse Effect, and neither the
Parent nor any of its Subsidiaries is liable for any penalties, fines or
forfeitures for failure to comply with any of the foregoing except for such
penalties, fines or forfeitures that are not reasonably likely to have a
Material Adverse Effect.  All licenses, permits, registrations or approvals
required for the business of the Parent and each of its Subsidiaries, as
conducted as of the date hereof, under any Environmental Law have been secured
and the Parent and each of its Subsidiaries is in substantial compliance
therewith, except for such failures to secure or comply as are not reasonably
likely to have a Material Adverse Effect.  Neither the Parent nor any of its
Subsidiaries is in any respect in noncompliance with, breach of or default under
any applicable writ, order, judgment, injunction, or decree to which the Parent
or such Subsidiary is a party or which would affect the ability of the Parent or
such Subsidiary to operate any Vessel, Real Property or other facility and no
event has occurred and is continuing which, with the passage of time or the
giving of notice or both, would constitute noncompliance, breach of or default
thereunder, except in each case, such noncompliance, breaches or defaults as are
not likely to, individually or in the aggregate, have a Material Adverse
Effect.  There are no Environmental Claims pending or, to the knowledge of the
Parent, threatened, against the Parent or any of its Subsidiaries in respect of
which an unfavorable decision, ruling or finding would be reasonably likely to
have a Material Adverse Effect.  There are no facts, circumstances, conditions
or occurrences on any Vessel, Real Property or other facility owned or operated
by the Parent or any of its Subsidiaries that is reasonably likely (i) to form
the basis of an Environmental Claim against the Parent, any of its Subsidiaries
or any Vessel, Real Property or other facility owned by the Parent or any of its
Subsidiaries, or (ii) to cause such Vessel, Real Property or other facility to
be subject to any restrictions on its ownership, occupancy, use or
transferability under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate are
not reasonably likely to have a Material Adverse Effect.

 

24

--------------------------------------------------------------------------------


 

(b)           Hazardous Materials have not, at any time prior to the date of
this Agreement or the Closing Date, been (i) generated, used, treated or stored
on, or transported to or from, any Vessel, Real Property or other facility at
any time owned or operated by the Parent or any of its Subsidiaries or
(ii) released on or from any such Vessel, Real Property or other facility, in
each case where such occurrence or event, either individually or in the
aggregate, is reasonably likely to result in a Material Adverse Effect.

 

7.18         Labor Relations.  Neither the Parent nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Parent or any of its Subsidiaries or, to the Parent’s
knowledge, threatened against any of them before the National Labor Relations
Board, and no material grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Parent or
any of its Subsidiaries or, to the Parent’s knowledge, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Parent or any of its Subsidiaries or, to the Parent’s knowledge, threatened
against the Parent or any of its Subsidiaries and (iii) no union representation
proceeding pending with respect to the employees of the Parent or any of its
Subsidiaries, except (with respect to the matters specified in clauses (i),
(ii) and (iii) above) as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

7.19         Patents, Licenses, Franchises and Formulas.  The Parent and each of
its Subsidiaries owns or has the right to use, and has the right to enforce and
prevent any third party from using, all material patents, trademarks, permits,
service marks, trade names, copyrights, licenses, franchises and formulas, and
has obtained assignments of all leases and other rights of whatever nature,
necessary for the present conduct of its business, without any known conflict
with the rights of others, except for such failures and conflicts which could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

7.20         Indebtedness.  Schedule V sets forth a true and complete list of
all Indebtedness, other than Indebtedness under the Senior Debt Documents, of
the Parent and its Subsidiaries and which is to remain outstanding after giving
effect to the Closing Date (the “Existing Indebtedness”), in each case showing
the aggregate principal amount thereof and the name of borrower and any other
entity which directly or indirectly guarantees such debt.

 

7.21         Insurance.  Schedule VI sets forth a true and complete listing of
all insurance maintained by each Credit Party, with the amounts insured (and any
deductibles) set forth therein with respect to the Mortgaged Vessels.

 

7.22         Concerning the Vessels.  The name, registered owner, official
number, and jurisdiction of registration and flag of each Mortgaged Vessel is
set forth on Schedule III.  Each Mortgaged Vessel is and will be operated in
compliance with all applicable law, rules and regulations, except such
noncompliance as could not be reasonably expected to have a Material Adverse
Effect.

 

7.23         Citizenship.  The Parent, Borrower and each other Credit Party
which owns or operates, or will own or operate, one or more Vessels is, or will
be, qualified to own and operate such Vessels under the laws of the Republic of
the Marshall Islands and the Republic of Liberia,

 

25

--------------------------------------------------------------------------------


 

as may be applicable, or such other jurisdiction in which any such Vessels are
permitted, or will be permitted, to be flagged in accordance with the terms of
the respective Vessel Mortgages.

 

7.24         Vessel Classification.  Each Mortgaged Vessel is or will be,
classified in the highest class available for vessels of its age and type with a
classification society listed on Schedule X hereto or another internationally
recognized classification society acceptable to the Collateral Agent, free of
any conditions or recommendations, other than as permitted, or will be
permitted, under the Vessel Mortgage.

 

7.25         No Immunity.  The Parent does not, nor does any other Credit Party
or any of their respective properties, have any right of immunity on the grounds
of sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction.  The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.

 

7.26         Fees and Enforcement.  No fees or Taxes, including, without
limitation, stamp, transaction, registration or similar taxes, are required to
be paid to ensure the legality, validity, or enforceability of this Agreement or
any of the other Credit Documents other than recording taxes which have been, or
will be, paid by the Parent or its Subsidiaries as and to the extent due.  Under
the laws of the Republic of the Marshall Islands, Britain, Bermuda or the
Republic of Liberia (or any other Acceptable Flag Jurisdiction), as applicable,
the choice of the laws of the State of New York as set forth in the Credit
Documents which are stated to be governed by the laws of the State of New York
is a valid choice of law, and the irrevocable submission by each Credit Party to
jurisdiction and consent to service of process and, where necessary, appointment
by such Credit Party of an agent for service of process, in each case as set
forth in such Credit Documents, is legal, valid, binding and effective.

 

7.27         Form of Documentation.  As of the date hereof, this Agreement, the
Investment Agreement, the Registration Rights Agreement and the Side Letter,
and, as of the Closing Date, the Credit Documents, are in proper legal form
under the laws of the United States of America, the Republic of the Marshall
Islands, Britain, Bermuda or the Republic of Liberia (or any other Acceptable
Flag Jurisdiction), as applicable, for the enforcement thereof under such laws,
subject only to such matters which may affect enforceability arising under the
law of the State of New York.  To ensure the legality, validity, enforceability
or admissibility in evidence of each such Credit Document in the United States
of America, the Republic of the Marshall Islands, the Republic of Liberia,
Britain or Bermuda (or any other Acceptable Flag Jurisdiction), it is not
necessary that any Credit Document or any other document be filed or recorded
with any court or other authority in the United States of America, the Republic
of the Marshall Islands, Britain, Bermuda or the Republic of Liberia (or any
other Acceptable Flag Jurisdiction), or notarized or executed under seal, or
physically executed in any such jurisdiction, except as have been made, or will
be made, in accordance with Section 5.

 

7.28         Patriot Act.  No Credit Party (and, to the knowledge of each Credit
Party, no joint venture or Subsidiary thereof) is in violation of any United
States law relating to terrorism,

 

26

--------------------------------------------------------------------------------


 

sanctions or money laundering, including the United States Executive Order
No. 13224 on Terrorist Financing and the Patriot Act.

 

7.29         Certain Business Practices.  To the knowledge of the Parent,
neither the Parent nor any of its Subsidiaries (nor any of their respective
officers, directors or employees) (a) has made or agreed to make any
contribution, payment, gift or entertainment to, or accepted or received any
contributions, payments, gifts or entertainment from, any government official,
employee, political party or agent or any candidate for any federal, state,
local or foreign public office, where either the contribution, payment or gift
or the purpose thereof was illegal under the laws of any federal, state, local
or foreign jurisdiction; or (b) has engaged in or otherwise participated in,
assisted or facilitated any transaction that is prohibited by any applicable
embargo or related trade restriction imposed by the United States Office of
Foreign Assets Control or any other agency of the United States government.

 

7.30         Brokers and Other Advisors.  No broker, investment banker,
financial advisor or other person, other than Jefferies & Company and Allen &
Co., the fees and expenses of which will be paid by the Credit Parties, is
entitled to any broker’s, finder’s or financial advisor’s fee or commission in
connection with the transactions contemplated herein based upon arrangements
made by or on behalf of the Credit Parties.  Either of the Parent or Borrower
has provided each Lender with a true and correct schedule setting forth the
maximum aggregate fees (including the Parent’s or Borrower’s good faith estimate
of reimbursement for expenses) that may become payable to Jefferies & Company
and Allen & Co. pursuant to any engagement or fee letters between any Credit
Party and Jefferies & Company and Allen & Co. with respect to the transactions
contemplated herein.

 

SECTION 8 - AFFIRMATIVE COVENANTS.  Each of the Parent and Borrower hereby
covenants and agrees that on and after the Closing Date and until the Loans,
together with interest, and all other obligations incurred hereunder and
thereunder (other than contingent obligations), are paid in full:

 

8.01         Information Covenants.  The Parent will furnish to the
Administrative Agent, with sufficient copies for each of the Lenders:

 

(a)           Quarterly Financial Statements.  Within 45 days after the close of
the first three quarterly accounting periods in each fiscal year of the Parent,
(i) the consolidated balance sheets of the Parent and its Subsidiaries as at the
end of such quarterly accounting period and the related consolidated statements
of income and cash flows, in each case for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, and in each case, setting forth comparative figures
for the related periods in the prior fiscal year, all of which shall be
certified by the senior financial officer of the Parent, subject to normal
year-end audit adjustments and (ii) management’s discussion and analysis of the
important operational and financial developments during the fiscal quarter and
year-to-date periods.

 

(b)           Annual Financial Statements.  Within 90 days after the close of
each fiscal year of the Parent, (i) the consolidated balance sheets of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings

 

27

--------------------------------------------------------------------------------


 

and of cash flows for such fiscal year setting forth comparative figures for the
preceding fiscal year and certified by Deloitte and Touche LLP or such other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, together with a report of
such accounting firm stating that in the course of its regular audit of the
financial statements of the Parent and its Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge of any Default or Event of Default
pursuant to Sections 9.07 through 9.09, inclusive, which has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.

 

(c)           Appraisal Reports.  Together with delivery of the financial
statements described in (x) Section 8.01(a) for the second fiscal quarter of
each fiscal year and (y) Section 8.01(b) for each fiscal year, and at any other
time within 33 days of the written request of the Administrative Agent,
appraisal reports dated within 30 days of the delivery date in form and
substance and from independent appraisers reasonably satisfactory to the
Administrative Agent, stating the then current fair market value of each of the
Mortgaged Vessels on an individual charter-free basis.  All such appraisals
shall be conducted by, and made at the expense of, the Parent (it being
understood that the Administrative Agent may and, at the request of the Required
Lenders, shall, upon notice to the Parent, obtain such appraisals and that the
cost of all such appraisals will be for the account of the Parent); provided
that, unless an Event of Default shall then be continuing, in no event shall the
Parent be required to pay for more than three appraisal reports obtained
pursuant to this Section 8.01(c) in any single fiscal year of the Parent, with
the cost of any such reports in excess thereof to be paid by the Lenders on a
pro rata basis.

 

(d)           Projections, etc.  As soon as available but not more than 45 days
after the commencement of each fiscal year of the Parent beginning with its
fiscal year commencing on January 1, 2012, a budget of the Parent and its
Subsidiaries in reasonable detail for each of the twelve months and four fiscal
quarters of such fiscal year.  It is recognized by each Lender and the
Administrative Agent that such projections and determinations provided by the
Parent, although reflecting the Parent’s good faith projections and
determinations, are not to be viewed as facts and that actual results covered by
any such determination may differ from the projected results.

 

(e)           Officer’s Compliance Certificates.  At the time of the delivery of
the financial statements provided for in Sections 8.01(a) and (b), a certificate
of the senior financial officer of the Parent in a form reasonably satisfactory
to the Administrative Agent to the effect that, to the best of such officer’s
knowledge, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof (in reasonable detail), which certificate shall,
(A) set forth the calculations required to establish whether the Parent was in
compliance with the provisions of Sections 9.07 through 9.09, inclusive, at the
end of such fiscal quarter or year, as the case may be and (B) certify that
there have been no changes and certain Schedules and Annexes of the Pledge
Agreement as the Administrative Agent may reasonably request or, if later, since
the date of the most recent certificate delivered pursuant to this
Section 8.01(e)(i), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this

 

28

--------------------------------------------------------------------------------


 

clause (B), only to the extent that such changes are required to be reported to
the Collateral Agent pursuant to the terms of such Security Documents) and
whether the Parent and the other Credit Parties have otherwise taken all actions
required to be taken by them pursuant to such Security Documents in connection
with any such changes.

 

At the time of a Collateral Disposition or Vessel Exchange in respect of any
Mortgaged Vessel, a certificate of a senior financial officer of the Parent
which certificate shall (x) certify on behalf of the Parent the last appraisal
received pursuant to Section 8.01(c) determining the Aggregate Mortgaged Vessel
Value after giving effect to such disposition or exchange, as the case may be,
and (y) set forth the calculations required to establish whether the Parent is
in compliance with the provisions of Section 9.09 after giving effect to such
disposition or exchange, as the case may be.

 

(f)            Notice of Default, Litigation or Event of Loss.  Promptly, and in
any event within three Business Days after the Parent obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or Event
of Default which notice shall specify the nature thereof, the period of
existence thereof and what action the Parent proposes to take with respect
thereto, (ii) any litigation or governmental investigation or proceeding pending
or threatened in writing against the Parent or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or any Document and (iii) any Event of Loss in respect of any Mortgaged
Vessel.

 

(g)           Other Reports and Filings.  Promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Parent or any of its Subsidiaries shall file with the Securities and
Exchange Commission (or any successor thereto) or deliver to holders of its
Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor).

 

(h)           Material Breach; Senior Debt Documents. Promptly upon, and in any
event within five Business Days after, without duplication of any other
reporting requirements herein, receipt of any notices of default, financial
reporting, collateral reporting and other material correspondence with the
holders of Indebtedness under the Senior Debt Documents, and copies of all
proposed and effectuated additions, amendments, restatements, supplements or
other modifications in respect of the Senior Debt Documents.

 

(i)            Environmental Matters.  Promptly upon, and in any event within
five Business Days after, the Parent obtains knowledge thereof, written notice
of any of the following environmental matters occurring after the date hereof,
except to the extent that such environmental matters could not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect:

 

(i)            any Environmental Claim pending or threatened in writing against
the Parent or any of its Subsidiaries or any Vessel or property owned or
operated or occupied by the Parent or any of its Subsidiaries;

 

(ii)           any condition or occurrence on or arising from any Vessel or
property owned or operated or occupied by the Parent or any of its Subsidiaries
that (a) results in

 

29

--------------------------------------------------------------------------------


 

noncompliance by the Parent or such Subsidiary with any applicable Environmental
Law or (b) could reasonably be expected to form the basis of an Environmental
Claim against the Parent or any of its Subsidiaries or any such Vessel or
property;

 

(iii)          any condition or occurrence on any Vessel or property owned or
operated or occupied by the Parent or any of its Subsidiaries that could
reasonably be expected to cause such Vessel or property to be subject to any
restrictions on the ownership, occupancy, use or transferability by the Parent
or such Subsidiary of such Vessel or property under any Environmental Law; and

 

(iv)          the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Vessel or property
owned or operated or occupied by the Parent or any of its Subsidiaries as
required by any Environmental Law or any governmental or other administrative
agency; provided that in any event the Parent shall deliver to the
Administrative Agent all material notices received by the Parent or any of its
Subsidiaries from any government or governmental agency under, or pursuant to,
CERCLA or OPA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Parent’s or such Subsidiary’s response thereto.  In addition, the Parent will
provide the Administrative Agent with copies of all material communications with
any government or governmental agency and all material communications with any
Person relating to any Environmental Claim of which notice is required to be
given pursuant to this Section 8.01(i), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Required Lenders.

 

(j)            Other Information.  From time to time, such other information or
documents (financial or otherwise) with respect to the Parent or its
Subsidiaries as the Administrative Agent or the Required Lenders may reasonably
request in writing.

 

8.02         Books, Records and Inspections.  The Parent will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries, in conformity in all material respects with
generally accepted accounting principles and all requirements of law, shall be
made of all dealings and transactions in relation to its business.  The Parent
will, and will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent and the Lenders as a group to visit
and inspect, during regular business hours and under guidance of officers of the
Parent or any of its Subsidiaries, any of the properties of the Parent or its
Subsidiaries, and to examine the books of account of the Parent or such
Subsidiaries and discuss the affairs, finances and accounts of the Parent or
such Subsidiaries with, and be advised as to the same by, its and their officers
and, in the presence of the Parent, independent accountants, all upon reasonable
advance notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or the Required Lenders may request; provided
that, unless an Event of Default exists and is continuing at such time, the
Administrative Agent and the Lenders shall not be entitled to request more than
two such visitations and/or examinations in any fiscal year of the Parent.

 

30

--------------------------------------------------------------------------------


 

8.03         Maintenance of Property; Insurance.  The Parent will, and will
cause Borrower and each Subsidiary Guarantor to, (i) keep all material property
necessary in its business in good working order and condition (ordinary wear and
tear and loss or damage by casualty or condemnation excepted), (ii) maintain
insurance on the Mortgaged Vessels in at least such amounts and against at least
such risks as are in accordance with normal industry practice for similarly
situated insureds and (iii) furnish to the Administrative Agent, at the written
request of the Administrative Agent or any Lender, a complete description of the
material terms of insurance carried.  In addition to the requirements of the
immediately preceding sentence, the Parent will at all times cause insurance of
the types described in Schedule VI to (x) be maintained (with the same scope of
coverage as that described in Schedule VI) at levels which are at least as great
as the respective amount described on Schedule VI or (y) comply with the
insurance requirements of the Vessel Mortgages.

 

8.04         Corporate Franchises.  The Parent will, and will cause Borrower and
each Subsidiary Guarantor , to do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, licenses and patents (if any) used in its business except
any which could not be reasonably expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 8.04 shall prevent (i) sales or
other dispositions of assets, consolidations or mergers by or involving the
Parent or any of its Subsidiaries which are permitted in accordance with
Section 9.02 or (ii) any Subsidiary Guarantor from changing the jurisdiction of
its organization to the extent permitted by Section 9.10.

 

8.05         Compliance with Statutes, etc.  The Parent will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions (including
all laws and regulations relating to money laundering) imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such non-compliances as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

8.06         Compliance with Environmental Laws.  (a) The Parent will, and will
cause Borrower and each Subsidiary Guarantor to, comply in all material respects
with all Environmental Laws applicable to the ownership or use of any Vessel or
property now or hereafter owned or operated by the Parent or Borrower and each
Subsidiary Guarantor, will within a reasonable time period pay or cause to be
paid all costs and expenses incurred in connection with such compliance (except
to the extent being contested in good faith), and will keep or cause to be kept
all such Vessel or property free and clear of any Liens imposed pursuant to such
Environmental Laws, in each of the foregoing cases, except to the extent any
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Neither the Parent nor Borrower nor
any Subsidiary Guarantor will generate, use, treat, store, release or dispose
of, or permit the generation, use, treatment, storage, release or disposal of,
Hazardous Materials on any Vessel or property now or hereafter owned or operated
or occupied by the Parent or Borrower or any Subsidiary Guarantor, or transport
or permit the transportation of Hazardous Materials to or from any ports or
property except in material compliance with all applicable Environmental Laws
and as reasonably required by the trade in connection with the operation, use
and maintenance of any such property or otherwise in connection with their
businesses or except to the extent the same could not, individually or in the

 

31

--------------------------------------------------------------------------------


 

aggregate, reasonably be expected to have a Material Adverse Effect.  The Parent
will, and will cause Borrower and each Subsidiary Guarantor to, maintain
insurance on the Vessels in at least such amounts as are in accordance with
normal industry practice for similarly situated insureds, against losses from
oil spills and other environmental pollution.

 

(b)           At the written request of the Administrative Agent or the Required
Lenders, which request shall specify in reasonable detail the basis therefor, at
any time and from time to time, Borrower will provide, at Borrower’s sole cost
and expense, an environmental assessment of any Vessel by such Vessel’s
classification society (to the extent such classification society is listed on
Schedule X hereto) or another internationally recognized classification society
acceptable to the Administrative Agent.  If said classification society, in its
assessment, indicates that such Vessel is not in compliance with the
Environmental Laws, said society shall set forth potential costs of the
remediation of such non-compliance; provided that such request may be made only
if (i) there has occurred and is continuing an Event of Default, (ii) the
Administrative Agent or the Required Lenders reasonably and in good faith
believe that the Parent, Borrower or any Subsidiary Guarantor or any such Vessel
is not in compliance with Environmental Law and such non-compliance could
reasonably be expected to have a Material Adverse Effect, or (iii) circumstances
exist that reasonably could be expected to form the basis of a material
Environmental Claim against the Parent, Borrower or any Subsidiary Guarantor or
any such Vessel.  If Borrower fails to provide the same within 90 days after
such request was made, the Administrative Agent may order the same and the
Parent shall grant and hereby grants to the Administrative Agent and the Lenders
and their agents access to such Vessel and specifically grants the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at
Borrower’s expense.

 

8.07         ERISA.  As soon as reasonably possible and, in any event, within
ten (10) days after the Parent or any of its Subsidiaries or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Parent will deliver to the Administrative Agent, with sufficient copies for each
of the Lenders, a certificate of the senior financial officer of the Parent
setting forth the full details as to such occurrence and the action, if any,
that the Parent, such Subsidiary or such ERISA Affiliate is required or proposes
to take, together with any notices required or proposed to be given to or filed
with or by the Parent, the Subsidiary, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto:  that a Reportable
Event has occurred (except to the extent that the Parent has previously
delivered to the Administrative Agent a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); that a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61 (without regard to subparagraph (b)(1) thereof), and an event
described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days; that an accumulated funding deficiency, within the
meaning of Section 412 of the Code or Section 302 of ERISA, has been incurred or
an application may be or has been made for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code or
Section 302 or 303 of ERISA with respect to a Plan; that any contribution
required to be made with respect to a Plan or Foreign Pension Plan has not been
timely made and such failure could result in a material liability for the Parent
or any of its Subsidiaries; that a Plan has been or may be reasonably

 

32

--------------------------------------------------------------------------------


 

expected to be terminated, reorganized, partitioned or declared insolvent under
Title IV of ERISA with a material amount of unfunded benefit liabilities; that a
Plan (in the case of a Multiemployer Plan, to the best knowledge of the Parent
or any of its Subsidiaries or ERISA Affiliates) has a material Unfunded Current
Liability; that proceedings may be reasonably expected to be or have been
instituted by the PBGC to terminate or appoint a trustee to administer a Plan
which is subject to Title IV of ERISA; that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a material delinquent contribution
to a Plan; that the Parent, any of its Subsidiaries or any ERISA Affiliate will
or may reasonably expect to incur any material liability (including any
indirect, contingent, or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or with respect to a Plan under Section 401(a)(29),
4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of ERISA or
with respect to a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or that the
Parent, or any of its Subsidiaries may incur any material liability pursuant to
any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Pension Plan.  Upon
request, the Parent will deliver to the Administrative Agent with sufficient
copies to the Lenders (i) a complete copy of the annual report (on Internal
Revenue Service Form 5500-series) of each Plan (including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) required to be
filed with the Internal Revenue Service and (ii) copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA.  In addition to any certificates
or notices delivered to the Lenders pursuant to the first sentence hereof,
copies of annual reports and any records, documents or other information
required to be furnished to the PBGC, and any notices received by the Parent,
any of its Subsidiaries or any ERISA Affiliate with respect to any Plan or
Foreign Pension Plan with respect to any circumstances or event that could
reasonably be expected to result in a material liability shall be delivered to
the Lenders no later than ten (10) days after the date such annual report has
been filed with the Internal Revenue Service or such records, documents and/or
information has been furnished to the PBGC or such notice has been received by
the Parent, such Subsidiary or such ERISA Affiliate, as applicable.

 

8.08         End of Fiscal Years; Fiscal Quarters.  The Parent shall cause
(i) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31 of each year and (ii) each of its and its Subsidiaries’ fiscal
quarters to end on March 31, June 30, September 30 and December 31 of each year.

 

8.09         Performance of Obligations.  The Parent will, and will cause each
of its Subsidiaries to, perform all of its material obligations under the terms
of each mortgage, indenture, security agreement and other debt instrument
(including, without limitation, the Documents) by which it is bound, except to
the extent waived by the parties thereto and except such non-performance as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

8.10         Payment of Taxes.  The Parent will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material Taxes imposed
upon it or upon its income or profits, or upon any properties belonging to it,
prior to the date on which penalties attach thereto,

 

33

--------------------------------------------------------------------------------


 

and all lawful claims for sums that have become due and payable which, if
unpaid, might become a Lien not otherwise permitted under Section 9.01(a),
provided that neither the Parent nor any of its Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim which is being contested
in good faith and by proper proceedings if it has maintained adequate reserves
with respect thereto in accordance with generally accepted accounting
principles.

 

8.11         Intentionally Omitted.

 

8.12         Further Assurances.  (a) The Parent, Borrower, and each other
Credit Party, each agree that at any time and from time to time, at the expense
of the Parent or such other Credit Party, it will promptly execute and deliver
all further instruments and documents, and take all further action that may be
reasonably necessary, or that the Administrative Agent may reasonably require,
to perfect and protect any Lien granted or purported to be granted hereby or by
the other Credit Documents, or to enable the Collateral Agent to exercise and
enforce its rights and remedies with respect to any Collateral.  Without
limiting the generality of the foregoing, the Parent will execute and file, or
cause to be filed, such financing or continuation statements under the UCC (or
any non-U.S. equivalent thereto), or amendments thereto, such amendments or
supplements to the Vessel Mortgages (including any amendments required to
maintain Liens granted by such Vessel Mortgages pursuant to the effectiveness of
this Agreement), and such other instruments or notices, as may be reasonably
necessary, or that the Administrative Agent may reasonably require, to protect
and preserve the Liens granted or purported to be granted hereby and by the
other Credit Documents.

 

(b)           The Parent and Borrower hereby authorize the Collateral Agent to
file one or more financing or continuation statements under the UCC (or any
non-U.S. equivalent thereto), and amendments thereto, relative to all or any
part of the Collateral without the signature of the Parent or any other Credit
Party, where permitted by law.  The Collateral Agent will promptly send the
Parent and Borrower a copy of any financing or continuation statements which it
may file without the signature of the Parent, Borrower or any other Credit Party
and the filing or recordation information with respect thereto.

 

8.13         Deposit of Earnings.  Each Credit Party shall cause the earnings
derived from each of the respective Mortgaged Vessels, to the extent
constituting Earnings and Insurance Collateral, to be deposited by the
respective account debtor in respect of such earnings into one or more of the
Concentration Accounts maintained for such Credit Party or Borrower from time to
time.  Without limiting any Credit Party’s obligations in respect of this
Section 8.13, each Credit Party agrees that, in the event it receives any
earnings constituting Earnings and Insurance Collateral, or any such earnings
are deposited other than in one of the Concentration Accounts, it shall promptly
deposit all such proceeds into one of the Concentration Accounts maintained for
such Credit Party or Borrower from time to time.

 

8.14         Ownership of Subsidiaries.  (a) Other than “director qualifying
shares”, the Parent shall at all times directly or indirectly own 100% of the
capital stock or other Equity Interests of the Subsidiary Guarantors.

 

34

--------------------------------------------------------------------------------


 

(b)           The Parent shall cause each Subsidiary Guarantor to at all times
be directly owned by one or more Credit Parties, subject to Section 9.02.

 

8.15         Flag of Mortgaged Vessels.  The Parent shall, and shall cause each
Subsidiary Guarantor which owns a Mortgaged Vessel, to cause each Mortgaged
Vessel to be registered under the laws and flag of (v) the Republic of Liberia,
(w) the Republic of Marshall Islands, (x) Bermuda, (y) Britain or (z) any other
jurisdiction acceptable to the Administrative Agent in its sole discretion (each
jurisdiction in clauses (v) through and including (z), an “Acceptable Flag
Jurisdiction”).  Notwithstanding the foregoing, any Credit Party may transfer a
Mortgaged Vessel to another Acceptable Flag Jurisdiction pursuant to a Flag
Jurisdiction Transfer.

 

8.16         Guarantees; Additional Collateral.  The Parent will cause each of
its Subsidiaries that is a “Restricted Subsidiary” under and as defined in the
Senior Unsecured Note Indenture and each of its Subsidiaries that guarantees the
Senior Credit Facilities to guarantee the Obligations, provided that such
guarantees may be delivered within the time period set forth in Section 3.11 of
the Senior Unsecured Note Indenture and, provided further that, no “Restricted
Subsidiary” under and as defined in the Senior Unsecured Note Indenture that
owns assets in an amount less than $20,000 shall be required to become a
Subsidiary Guarantor hereunder.  The Parent will, and will cause each of its
Subsidiaries, to grant Liens on unencumbered assets in favor of the Collateral
Agent for the benefit of the Lenders if Parent and such Subsidiaries grant Liens
on such unencumbered assets in favor of the agents and lenders under the Senior
Credit Facilities.

 

8.17         Lenders Meetings.  The Credit Parties will, upon the request of
Required Lenders, participate in a meeting of Lenders once during each Fiscal
Year to be held at Parent’s corporate offices (or at such other location
(including telephonically) as may be agreed to by Parent and Required Lenders)
at such time as may be agreed to by Parent and Required Lenders; provided that
no Credit Party shall be obligated to reimburse any expenses of any Lender
relating to such Lender’s attendance of such meeting.

 

SECTION 9 - NEGATIVE COVENANTS.  Each of the Parent and Borrower hereby
covenants and agrees that on and after the Closing Date and until the Loans,
together with interest, and all other obligations (other than contingent
obligations) incurred hereunder or thereunder, are paid in full:

 

9.01         Liens.  The Parent and Borrower will not, and will not permit any
of their Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
or with respect to any Collateral, whether now owned or hereafter acquired, or
sell any such Collateral subject to an understanding or agreement, contingent or
otherwise, to repurchase such Collateral (including sales of accounts receivable
with recourse to the Parent or any of its Subsidiaries), or assign any right to
receive income or permit the filing of any financing statement under the UCC or
any other similar notice of Lien under any similar recording or notice statute;
provided that the provisions of this Section 9.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

 

35

--------------------------------------------------------------------------------


 

(a)           inchoate Liens for Taxes not yet due and payable or Liens for
Taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with generally accepted
accounting principles;

 

(b)           Liens imposed by law, which were incurred in the ordinary course
of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Collateral and do not
materially impair the use thereof in the operation of the business of the Parent
or such Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;

 

(c)           Liens in existence on the date of this Agreement which are listed,
and the property subject thereto described, in Schedule IV, without giving
effect to any renewals or extensions of such Liens, provided that the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding on the Closing Date, less any repayments
of principal thereof;

 

(d)           Permitted Encumbrances;

 

(e)           Liens created pursuant to the Security Documents;

 

(f)            Liens arising out of judgments, awards, decrees or attachments
with respect to which the Parent or any of its Subsidiaries shall in good faith
be prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not
constitute an Event of Default under Section 10.09;

 

(g)           Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, Liens
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations in each case incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money) and Liens
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that the aggregate value
of all cash and property at any time encumbered pursuant to this clause
(vii) shall not exceed $5,000,000;

 

(h)           Liens in respect of seamen’s wages which are not past due and
other maritime Liens for amounts not past due arising in the ordinary course of
business and not yet required to be removed or discharged under the terms of the
respective Vessel Mortgages;

 

(i)            Liens securing the Senior Credit Facilities subject to the
Intercreditor Agreement; and

 

36

--------------------------------------------------------------------------------


 

(j)            Liens securing Interest Rate Protection Agreements or Other
Hedging Agreement, in each case, entered into in the ordinary course of business
and consistent with past practices.

 

In connection with the granting of Liens described above in this Section 9.01 by
the Parent or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by executing
appropriate lien subordination agreements in favor of the holder or holders of
such Liens, in respect of the item or items of equipment or other assets subject
to such Liens).

 

9.02         Consolidation, Merger, Sale of Assets, etc.  The Parent and
Borrower will not, and will not permit any of their Subsidiaries to wind up,
liquidate or dissolve its affairs or enter into any transaction of merger,
consolidation or amalgamation, or convey, sell, lease or otherwise dispose of
(or agree to do any of the foregoing at any future time) all or substantially
all of its assets or any of the Collateral, or enter into any sale-leaseback
transactions involving any of the Collateral (or agree to do so at any future
time), except that:

 

(a)           the Parent, Borrower and each of their Subsidiaries may sell,
lease or otherwise dispose of any Mortgaged Vessels, provided that, unless
otherwise consented to by the Required Lenders, (x)(A) such sale is made at fair
market value (as determined in accordance with the appraisal report most
recently delivered to the Administrative Agent (or obtained by the
Administrative Agent) pursuant to Section 8.01(c) or delivered at the time of
such sale to the Administrative Agent by the Parent), (B) 100% of the
consideration in respect of such sale shall consist of cash or Cash Equivalents
received by Borrower or the Guarantor which owned such Mortgaged Vessel, on the
date of consummation of such sale, (C) the Net Cash Proceeds of such sale or
other disposition shall be applied as required by Section 4.02, or (y) so long
as no Default or Event of Default has occurred and is continuing (or would arise
after giving effect thereto) and so long as all representations and warranties
made by the Parent and Borrower pursuant to Section 7 of this Agreement are true
and correct both before and after any such exchange, such Mortgaged Vessel is
exchanged for an Acceptable Replacement Vessel pursuant to a Vessel Exchange;
provided, further, that in the case of both clauses (x) and (y) above, the
Parent shall have delivered to the Administrative Agent (I) an officer’s
certificate, certified by the senior financial officer of the Parent,
demonstrating on a pro forma basis (giving effect to such Collateral Disposition
and, in the case of calculations involving the appraised value of Mortgaged
Vessels, using valuations consistent with the appraisal report most recently
delivered to the Administrative Agent (or obtained by the Administrative Agent)
pursuant to Section 8.01(c)) compliance with each of the covenants set forth in
Sections 9.07 through 9.09, inclusive, for the most recently ended Test Period,
provided that, with respect to any Test Period ending on December 31, the Parent
shall deliver unaudited financial statements as at the end of such Test Period
at the time of such sale but only if such sale occurs more than 45 days (and
less than 90 days) after the end of such Test Period (or at the time of such
sale, as applicable) and projected compliance with such covenants for the one
year period following such Collateral Disposition, in each case setting forth
the calculations required to make such determination in reasonable detail and
(II) at least three Business Days (or such other period as shall be agreed by
the Parent and the Administrative Agent) prior written notice of the proposed
sale, lease or other disposition of a Mortgaged Vessel, which notice shall set
forth the expected closing date of such sale, lease or

 

37

--------------------------------------------------------------------------------


 

other disposition and the date of the corresponding repayment of Loans and/or
reduction of Commitments;

 

(b)           the Parent and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale);

 

(c)           (x) Borrower and any Subsidiary Guarantor may transfer assets or
lease to or acquire or lease assets from Borrower or any other Subsidiary
Guarantor, or any Subsidiary Guarantor may be merged into Borrower or any other
Subsidiary Guarantor,  provided that Borrower or such Subsidiary Guarantor, as
the case may be, will be a successor in interest to all rights, titles and
interest of such merged Subsidiary Guarantor and, in each case so long as all
actions necessary or desirable to preserve, protect and maintain the security
interest and Lien of the Collateral Agent in any Collateral held by any Person
involved in any such transaction are taken to the satisfaction of the Collateral
Agent and (y) any other Subsidiary of the Parent may transfer assets or lease to
or acquire or lease assets from any other Subsidiary of the Parent, or any other
Subsidiary of the Parent may be merged into any other Subsidiary of the Parent,
in each case so long as all actions necessary or desirable to preserve, protect
and maintain the security interest and Lien of the Collateral Agent in any
Collateral held by any Person involved in any such transaction are taken to the
satisfaction of the Collateral Agent; and

 

(d)           following a Collateral Disposition permitted by this Agreement,
the Subsidiary Guarantor which owned the Mortgaged Vessel that is the subject of
such Collateral Disposition may dissolve, provided, that (x) all proceeds from
such Collateral Disposition shall have been applied to pay outstanding principal
under the applicable Senior Credit Facility and thereafter as required in
Section 4.02 of this Agreement, (y) all of the proceeds of such dissolution
shall be paid only to a Credit Party and (z) no Default or Event of Default is
continuing unremedied at the time of such dissolution.

 

To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02, such Collateral shall be sold free and clear of
the Liens created by the Security Documents, and the Administrative Agent and
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.  Notwithstanding anything to the contrary
contained above, the foregoing covenant shall not be violated as a result of
sales of Margin Stock for cash at fair market value (as determined in good faith
by Borrower at the time of the respective sale).

 

9.03         Shareholder Payments.  The Parent shall not, and shall not permit
any of its Subsidiaries to, authorize, declare or pay any Shareholder Payments
with respect to the Parent or any of its Subsidiaries, except that:

 

(a)           (x) any Wholly-Owned Subsidiary of the Parent may pay Shareholder
Payments to the Parent, Borrower or any other Wholly-Owned Subsidiary of the
Parent, (y) any Subsidiary Guarantor may pay Shareholder Payments to the Parent,
Borrower or any other Subsidiary Guarantor and (z) if the respective Subsidiary
is not a Wholly-Owned Subsidiary of the Parent, such Subsidiary may pay cash
Shareholder Payments to its shareholders generally so

 

38

--------------------------------------------------------------------------------


 

long as the Parent and/or its respective Subsidiaries which own Equity Interests
in the Subsidiary paying such Shareholder Payments receive at least their
proportionate share thereof (based upon their relative holdings of the Equity
Interests in the Subsidiary paying such Shareholder Payments and taking into
account the relative preferences, if any, of the various classes of Equity
Interests of such Subsidiary);

 

(b)           so long as no Default or Event of Default (both before and after
giving effect to the payment thereof) has occurred and is continuing, the Parent
may repurchase its outstanding Equity Interests (or options to purchase such
equity) theretofore held by its or any of its Subsidiaries’ employees, officers
or directors following the death, disability, retirement or termination of
employment of employees, officers or directors of the Parent or any of its
Subsidiaries, provided that the aggregate amount expended to so repurchase
equity of the Parent shall not exceed $2,000,000 in any fiscal year of the
Parent; and

 

(c)           after the later of (x) the reduction of the amortization shortfall
amount under the 2011 Credit Agreement to zero and (y) the second anniversary of
the Closing Date, the Parent may make Shareholder Payments provided that (i) no
Default or Event of Default exists at the time of payment thereof (or would
arise after giving effect thereto), (ii) the aggregate amount of cash Dividends
paid or Stock Buy-Backs in any fiscal year does not exceed 50% of the Parent’s
consolidated net income for the period commencing on the second anniversary of
the Closing Date and ending on the last day of the last fiscal quarter for which
financial statements have been provided to the Lenders plus the amount of cash
proceeds of equity issuances by the Parent received by the Parent on its Equity
Offerings after the Closing Date (less the cash amount expended by the Parent
and its Subsidiaries to acquire new vessels (net of any cash proceeds from the
sale of vessels which cash proceeds have not been applied to reduce
indebtedness), make any other investments (other than certain permitted
investments to be agreed), make any capital expenditures (other than maintenance
capital expenditures) and make any other cash expenditures not in the ordinary
course of business, in each case since the Closing Date with the proceeds of any
such equity offering), (iii) such Dividends paid in respect of a fiscal quarter
shall only be paid or Stock Buy Backs in any fiscal quarter shall only be made
after the date of delivery of quarterly or annual financial statements for such
fiscal quarter, and on or prior to 45 days after the immediately succeeding
fiscal quarter, (iv) on a pro forma basis after giving effect to the payment of
such Dividend or Stock Buy-Backs the Parent should have a Total Leverage Ratio
of no greater than 0.60 : 1.00 and (v) on or prior to the payment of such
Dividends or Stock Buy-Backs, the Parent shall deliver to the Administrative
Agent an officer’s certificate signed by the chief financial officer of the
Parent, certifying that the requirements set forth above are satisfied.

 

9.04         Indebtedness.  The Parent and Borrower will not, and will not
permit any of their Subsidiaries to, contract, create, incur, assume or suffer
to exist any Indebtedness (other than Indebtedness incurred pursuant to (i) this
Agreement and the other Credit Documents pursuant to the commitments thereunder
in effect on the Closing Date, (ii) the 2010 Credit Agreement and the Senior
Credit Facilities Documents related thereto, in an aggregate principal amount
not to exceed $328,200,000 minus Principal Reduction thereunder at any time
outstanding, (iii) the 2011 Credit Agreement and the Senior Credit Facilities
Documents related thereto, in an aggregate principal amount not to exceed
$550,000,000 minus Principal Reduction thereunder at any time outstanding,
(iv) the Senior Unsecured Notes, (v) Interest Rate Protection Agreements

 

39

--------------------------------------------------------------------------------


 

or Other Hedging Agreements entered into in the ordinary course of business and
consistent with past practices, (vi) intercompany indebtedness permitted
pursuant to Section 9.05(a) and (vii) additional Indebtedness issued under any
Senior Credit Facility in an aggregate principal amount not to exceed
$75,000,000, which Indebtedness may be senior in priority to Indebtedness
incurred under the Senior Credit Facilities, provided that, prior to incurring
Indebtedness pursuant to this sub-paragraph 9.04(vii) (a) the Parent must give
the Administrative Agent and the Lenders 10 Business Days written notice,
(b) the Borrower will enter into an intercreditor agreement in conjunction with
such Indebtedness on terms reasonably satisfactory to the Administrative Agent
and Lenders and (c) the terms of such Indebtedness would be substantially
similar to the 2011 Credit Agreement as is permitted to be amended by the
Intercreditor Agreement) which would cause any Default or Event of Default,
either on a pro forma basis for the most recently ended Test Period for which
financial statements are due under 8.01(a) or 8.01(b), provided further that,
with respect to any Test Period ending on December 31, the Parent shall deliver
unaudited financial statements as at the end of such Test Period at the time of
such incurrence but only if such incurrence occurs more than 45 days (and less
than 90 days) after the end of such Test Period (or at the time of such
incurrence, as applicable), or on a projected basis for the one year period
following such incurrence, with each of the covenants set forth in Sections 9.07
through 9.09, inclusive; provided that in the event any Indebtedness to be
incurred by the Parent or any of its Subsidiaries in a single issuance or
transaction or series of related issuances or transactions will exceed
$10,000,000, the Parent shall have delivered to the Administrative Agent an
officer’s certificate, certified by the senior financial officer of the Parent,
demonstrating compliance with the preceding provisions of this Section 9.04 and
setting forth the calculations required to make such determination in reasonable
detail for the most recently ended Test Period for which financial statements
are due under 8.01(a) or 8.01(b), provided further that, with respect to any
Test Period ending on December 31, the Parent shall deliver unaudited financial
statements as at the end of such Test Period at the time of such incurrence but
only if such incurrence occurs more than 45 days (and less than 90 days) after
the end of such Test Period.

 

9.05         Advances, Investments and Loans.  The Parent and Borrower will not,
and will not permit any of their Subsidiaries to, directly or indirectly, lend
money or credit or make advances to any Person, or purchase or acquire any
margin stock (or other Equity Interests) (other than Parent Stock to the extent
permitted by Section 9.03), or make any capital contribution to any other Person
(each of the foregoing an “Investment” and, collectively, “Investments”) except
that the following shall be permitted:

 

(a)           the Parent and its Subsidiaries may acquire and hold accounts
receivable owing to any of them and Cash Equivalents;

 

(b)           so long as no Event of Default exists or would result therefrom,
the Parent and its Subsidiaries may make loans and advances in the ordinary
course of business to their employees so long as the aggregate principal amount
thereof at any time outstanding which are made on or after the date hereof
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $2,000,000;

 

(c)           the Credit Parties may make intercompany loans and advances among
one another;

 

40

--------------------------------------------------------------------------------


 

(d)           the Parent and its Subsidiaries may sell or transfer assets to the
extent permitted by Section 9.02;

 

(e)           the Credit Parties may make Investments in one another;

 

(f)            Investments existing on the date hereof and described on Schedule
XI, without giving effect to any additions thereto or replacement thereof;

 

(g)           Subsidiaries of the Parent (other than Borrower or any Subsidiary
Guarantor) may make loans and advances to the Credit Parties, so long as such
loans or advances are unsecured and subordinated to the Loans;

 

(h)           Subsidiaries of the Parent (other than Borrower or any Subsidiary
Guarantors) may make loans, advances and investments in other Subsidiaries of
Parent (other than Credit Parties);

 

(i)            Parent and its Subsidiaries may make Investments in amounts to
fund charter costs and actual expenses relating to operating Vessels leased or
chartered as of the date hereof by General Maritime NSF Corporation, GMR Concord
LLC, GMR Contest LLC and GMR Concept LLC, provided that, such Investments may
only be made in good faith and only to the extent necessary to fund such costs
and expenses after taking into account the cash and Cash Equivalents held by
such Subsidiary; and

 

(j)            So long as no Event of Default is continuing, the Parent and its
Subsidiaries (other than any Subsidiary Guarantor which owns a Mortgaged Vessel)
may make Investments in their Subsidiaries that are not Subsidiary Guarantors
hereunder and which are “Restricted Subsidiaries” under and as defined in the
Senior Unsecured Note Indenture (it being acknowledged and agreed that, subject
to Section 8.16 hereof, all “Restricted Subsidiaries” under the Senior Unsecured
Note Indenture are required to be Subsidiary Guarantors hereunder).

 

Notwithstanding anything herein to the contrary, no Collateral Disposition may
be effectuated pursuant to this Section 9.05 and shall only be permitted to the
extent in compliance with Section 9.02(a).

 

9.06         Transactions with Affiliates.  The Parent and Borrower will not,
and will not permit any of their Subsidiaries to, enter into any transaction or
series of related transactions, whether or not in the ordinary course of
business, with any Affiliate of such Person, unless on terms and conditions no
less favorable to such Person as would be obtained by such Person at that time
in a comparable arm’s-length transaction with a Person other than an Affiliate,
except that:

 

(a)           Shareholder Payments may be paid to the extent provided in
Section 9.03;

 

(b)           loans and Investments may be made and other transactions may be
entered into between the Parent and its Subsidiaries to the extent permitted by
Sections 9.04 and 9.05;

 

(c)           the Parent may pay customary director’s fees as determined by the
Parent’s independent compensation committee;

 

41

--------------------------------------------------------------------------------


 

(d)           the Parent and its Subsidiaries may enter into employment
agreements or arrangements with their respective officers and employees in the
ordinary course of business;

 

(e)           the Parent and its Subsidiaries may pay management fees to
Wholly-Owned Subsidiaries of the Parent in the ordinary course of business
consistent with past practices; and

 

(f)            the Parent and its Subsidiaries may enter into the transactions
on Schedule 9.06.

 

9.07         Minimum Cash Balance.  The Parent will not permit the sum of the
following to be less than $45,000,000 at any time (x) unrestricted cash and Cash
Equivalents held by the Parent and its Subsidiaries plus (y) the lesser of
(i) the available unutilized commitments under the 2011 Credit Agreement and the
2010 Credit Agreement, provided that (I) the maturity date for the available
unutilized commitments under the 2011 Credit Agreement and the 2010 Credit
Agreement is at least six months from the date of determination, and
(ii) $25,000,000; provided that, in addition to the covenant set forth above, in
the event that a Non-Recourse Default has occurred and is continuing, the
Non-Recourse Subsidiary that is subject to such Non-Recourse Default shall also
be deemed not to be a Subsidiary for the purpose hereof.

 

9.08         Total Leverage Ratio and Interest Coverage Ratio.  The Parent,
Borrower and the other Credit Parties will enter into an amendment into this
Agreement to incorporate “Total Leverage Ratio” and “Interest Coverage Ratio”
covenants on terms and conditions satisfactory to the Administrative Agent and
the Required Lenders in their sole discretion on the Closing Date (or such later
date as may be agreed to by the Administrative Agent), it being understood that
such covenants shall be approximately 10% less restrictive than the
corresponding covenants in the Senior Credit Facilities and that such covenants
shall apply to the Parent and its Subsidiaries.

 

9.09         Collateral Maintenance.  Neither the Parent nor Borrower will
permit the aggregate fair market value of all Mortgaged Vessels owned by the
Parent, Borrower and the Subsidiary Guarantors which have not been sold,
transferred, lost or otherwise disposed of, on an individual charter-free basis,
at any time (such value, the “Aggregate Mortgaged Vessel Value”), as determined
by the most recent appraisal delivered by either of the Parent or Borrower to
the Administrative Agent or obtained by the Administrative Agent in accordance
with Section 8.01(c) to equal less than 110% of the Aggregate Commitment at such
time; provided that, so long as any default in respect of this Section 9.09 is
not caused by any voluntary Collateral Disposition, such default shall not
constitute an Event of Default so long as within 45 days of the occurrence of
such default, the Parent shall either (i) post additional collateral
satisfactory to the Required Lenders, pursuant to security documentation
reasonably satisfactory in form and substance to the Collateral Agent (such
additional collateral and security documentation shall be satisfactory to the
Collateral Agent so long as (a) the Obligations are secured thereby, (b) such
documentation is satisfactory under the Senior Credit Facilities and (c) such
documentation is substantially in the form of the Security Documents),
sufficient to cure such default (and shall at all times during such period and
prior to satisfactory completion thereof, be diligently carrying out such
actions) or (ii) make such reductions of the total commitment under the 2011
Credit Agreement in an amount sufficient to cure such default and repay the
loans under the 2011 Credit Agreement and/or 2010 Credit Agreement (it being
understood that any action taken in

 

42

--------------------------------------------------------------------------------


 

respect of this proviso shall only be effective to cure such default pursuant to
this Section 9.09 to the extent that no Default or Event of Default exists
hereunder immediately after giving effect thereto).

 

9.10         Limitation on Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements; etc. The Parent and Borrower will not, and
will not permit any of Subsidiary Guarantor to amend, modify or change its
Certificate of Incorporation, Certificate of Formation (including, without
limitation, by the filing or modification of any certificate of designation),
By-Laws, limited liability company agreement, partnership agreement (or
equivalent organizational documents) or any agreement entered into by it with
respect to its capital stock or membership interests (or equivalent Equity
Interests) (including any Shareholders’ Agreement), or enter into any new
agreement with respect to its capital stock or membership interests (or
equivalent interests), other than any amendments, modifications or changes or
any such new agreements which are not in any way materially adverse to the
interests of the Lenders (as a lender).  Notwithstanding the foregoing, upon not
less than 30 days prior written notice to the Administrative Agent and so long
as no Default or Event of Default exists and is continuing, any Subsidiary
Guarantor may change its jurisdiction of organization to another jurisdiction
reasonably satisfactory to the Administrative Agent, provided that any
Subsidiary Guarantor described in clause (x) of the definition thereof shall
promptly take all actions reasonably deemed necessary by the Collateral Agent to
preserve, protect and maintain, without interruption, the security interest and
Lien of the Collateral Agent in any Collateral owned by such Subsidiary
Guarantor to the satisfaction of the Collateral Agent, and such Subsidiary
Guarantor shall have provided to the Administrative Agent and the Lenders such
opinions of counsel as may be reasonably requested by the Administrative Agent
to assure itself that the conditions of this proviso have been satisfied.

 

9.11         Limitation on Certain Restrictions on Subsidiaries.  The Parent and
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Parent or any Subsidiary
of the Parent, or pay any Indebtedness owed to the Parent or a Subsidiary of the
Parent, (b) make loans or advances to the Parent or any of the Parent’s
Subsidiaries or (c) transfer any of its properties or assets to the Parent or
any of the Parent’s Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) the 2011 Credit Agreement and the 2010 Credit
Agreement as in effect on the Closing Date, (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Parent or a Subsidiary of the Parent, (v) customary provisions
restricting assignment of any agreement entered into by the Parent or a
Subsidiary of the Parent in the ordinary course of business, (vi) any holder of
a Permitted Lien may restrict the transfer of the asset or assets subject
thereto, (vii) restrictions which are not more restrictive than those contained
in this Agreement contained in any documents governing any Indebtedness incurred
after the date hereof in accordance with the provisions of this Agreement and
(viii) Non-Recourse Indebtedness.

 

9.12         Limitation on Issuance of Capital Stock.  (a) The Parent and
Borrower will not issue, and will not permit any of their Subsidiaries to issue
(other than a Non-Recourse

 

43

--------------------------------------------------------------------------------


 

Subsidiary), any preferred stock (or equivalent Equity Interests) other than
Qualified Preferred Stock.

 

(b)           The Parent will not permit Borrower or any Subsidiary Guarantor
described in clause (x) of the definition thereof to issue any capital stock
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, capital stock, except (i) for
transfers and replacements of then outstanding shares of capital stock, (ii) for
stock splits, stock dividends and additional issuances which do not decrease the
percentage ownership of the Parent or any of its Subsidiaries in any class of
the capital stock of such Subsidiary and (iii) to qualify directors to the
extent required by applicable law.  All capital stock of any Subsidiary
Guarantor issued in accordance with this Section 9.12(b) shall be delivered to
the Collateral Agent pursuant to the Pledge Agreement.

 

9.13         Business.  The Parent and its Subsidiaries will not engage in any
business other than the businesses in which they are engaged in as of the date
hereof and activities directly related thereto, and similar or related
business.  It being understood that no Subsidiary Guarantor which owns a
Mortgaged Vessel will engage directly or indirectly in any business other than
the business of owning and operating Mortgaged Vessels and business ancillary or
complimentary thereto.

 

9.14         Anti-Layering.  The Parent and Borrower will not, and will not
permit any of their Subsidiaries to, create, incur, assume, suffer or permit to
exist, guaranty, or in any other manner become liable with respect to, any
Indebtedness that is contractually subordinated in any way (either in respect of
liens or payment or any combination thereof) to the Senior Credit Facilities
(including, but not limited, to any amendment or modification to any Senior
Credit Facility effectuated for the purpose of making certain principal
obligations “last out” or a separate class of Indebtedness or otherwise to
establish intercreditor rights among tranches of debt other than pursuant to the
Intercreditor Agreement as between the 2010 Credit Agreement, 2011 Credit
Agreement and this Agreement) unless such Indebtedness is permitted by the terms
of this Agreement and is Indebtedness that is subordinate in all respects to the
Loans and the Obligations related to the Loans pursuant to provisions
satisfactory to the Required Lenders, provided however, that Indebtedness
incurred under Section 9.04(vi) shall be permitted as a “first-out” tranche or
on a pari passu basis with the Senior Credit Facilities.  The Parent and
Borrower will not, and will not permit any of their Subsidiaries to, issue any
equity interest other than common stock or Qualified Preferred Stock.

 

9.15         Restrictions on Modifications to Senior Credit Facilities.  The
Parent and its Subsidiaries shall not amend or otherwise modify or waive any
provisions of the Senior Credit Facilities except to the extent permitted by the
Intercreditor Agreement.

 

9.16         Voluntary Prepayments, Etc. of Senior Unsecured Notes. The Parent
and Borrower will not, and will not permit any of their Subsidiaries to,
directly or indirectly, voluntarily prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner the
Senior Unsecured Notes.

 

44

--------------------------------------------------------------------------------


 

SECTION 10 - EVENTS OF DEFAULT.  Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

10.01       Payments.  Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note or any other fees or amounts owing hereunder or
thereunder; or

 

10.02       Representations, etc.  Any representation, warranty or statement
made by any Credit Party herein or in any other Credit Document or in any
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or

 

10.03       Covenants.  Any Credit Party shall (i) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 8.01(f)(i), 8.08, 8.13 or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and, in the case of this clause (ii), such default
shall continue unremedied for a period of 30 days after written notice to
Borrower by the Administrative Agent or any of the Lenders; or

 

10.04       Default Under Other Agreements.  (i)  The Parent or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) the Parent or any of
its Subsidiaries shall default in the observance or performance of any agreement
or condition relating to any Indebtedness (other than the Obligations) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity or (iii) any
Indebtedness (other than the Obligations) of the Parent or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid,
redeemed, defeased or repurchased other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof, provided that it shall not be
a Default or Event of Default under this Section 10.04  unless the aggregate
principal amount of all Indebtedness as described in preceding clauses
(i) through (iii), inclusive, exceeds $10,000,000; or

 

10.05       Bankruptcy, etc.  The Parent or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Parent or any of its Subsidiaries and the petition is not controverted within 20
days after service of summons, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
the Parent or any of its Subsidiaries or the Parent or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the

 

45

--------------------------------------------------------------------------------


 

Parent or any of its Subsidiaries or there is commenced against the Parent or
any of its Subsidiaries any such proceeding which remains undismissed for a
period of 60 days, or the Parent or any of its Subsidiaries is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Parent or any of its Subsidiaries suffers
any appointment of any custodian or the like for it or any substantial part of
its property to continue undischarged or unstayed for a period of 60 days; or
the Parent or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate action is taken by the Parent or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or

 

10.06       ERISA.  Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is reasonably likely to have a
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA is, shall have been or is reasonably likely to be terminated or to be
the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, a contribution required to be made with respect to a
Plan or a Foreign Pension Plan is not timely made, the Parent or any of its
Subsidiaries or any ERISA Affiliate has incurred or events have happened, or
reasonably expected to happen, that will cause it to incur any liability to or
on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the
Code or on account of a group health plan (as defined in Section 607(1) of ERISA
or Section 4980B(g)(2) of the Code) under Section 4980B of the Code, or the
Parent, or any of its Subsidiaries, has incurred or is reasonably likely to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) that provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or Plans
or Foreign Pension Plans; (b) there shall result from any such event or events
the imposition of a lien, the granting of a security interest, or a liability or
a material risk of incurring a liability; and (c) such lien, security interest
or liability, individually, and/or in the aggregate, in the reasonable opinion
of the Required Lenders, has had, or could reasonably be expected to have, a
Material Adverse Effect; or

 

10.07       Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease in any material respect to give the Collateral Agent for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except in connection with Permitted Liens), and subject to no other Liens
(except Permitted Liens), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any of the Security Documents and such default
shall continue beyond any grace period (if any) specifically applicable thereto
pursuant to the terms of such Security

 

46

--------------------------------------------------------------------------------


 

Document, or any “event of default” (as defined in any Vessel Mortgage) shall
occur in respect of any Vessel Mortgage; or

 

10.08       Guaranties.  After the execution and delivery thereof, any Guaranty,
or any provision thereof, shall cease to be in full force or effect as to the
Parent or any Subsidiary Guarantor (unless such Subsidiary Guarantor is no
longer a Subsidiary by virtue of a liquidation, sale, merger or consolidation
permitted by Section 9.02) or any Guarantor (or Person acting by or on behalf of
such Guarantor) shall deny or disaffirm such Guarantor’s obligations under the
Guaranty to which it is a party or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty to which it is a party beyond any
grace period (if any) provided therefor; or

 

10.09       Judgments.  One or more judgments, orders or decrees shall be
entered against the Parent or any of its Subsidiaries involving in the aggregate
for the Parent and its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company) and such judgments, orders and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments, to the extent not covered by insurance,
exceeds $10,000,000; or

 

10.10       Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to Borrower, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative Agent to Borrower as specified in clauses (i) and (ii) below
shall occur automatically without the giving of any such notice):  (i) declare
the principal of and any accrued interest in respect of all Loans and the Notes
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
and (ii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents. THE PARTIES HERETO AGREE THAT,
PURSUANT TO SECTION 4.01(f), ANY PAYMENT PRIOR TO THE SECOND ANNIVERSARY OF THE
CLOSING DATE, WHETHER ARISING OUT OF ACCELERATION, BY VIRTUE OF PAYMENT PURSUANT
TO ANY PLAN OF REORGANIZATION OR OTHERWISE, SHALL RESULT IN DAMAGES TO LENDERS
WHICH THE PARTIES HERETO AGREE SHALL EQUAL 10% OF THE PRINCIPAL AMOUNT TO BE
REPAID.  THE PARENT, BORROWER AND THE OTHER CREDIT PARTIES FURTHER AGREE THAT,
WITHOUT DUPLICATION OF ANY PENALTY PAID PURSUANT TO SECTION 4.01(f), LIQUIDATED
DAMAGES IN AN AMOUNT EQUAL TO SUCH 10% OF THE PRINCIPAL AMOUNT OF OBLIGATIONS
WILL BE PAYABLE BY BORROWER TO LENDERS IN THE EVENT THAT ANY PAYMENT IS MADE
ARISING OUT OF EVENTS THAT OCCURRED PRIOR TO THE SECOND ANNIVERSARY OF THE
CLOSING DATE UPON THE EARLIEST OF (A) ACCELERATION OF THE OBLIGATIONS, (B) AN
EVENT OF DEFAULT PURSUANT TO

 

47

--------------------------------------------------------------------------------


 

SECTION 10.05, AND (C) PAYMENT PURSUANT TO ANY PLAN OF REORGANIZATION,
LIQUIDATION, REFINANCING, REINSTATEMENT OR PAYMENT OF ANY OTHER CONSIDERATION.

 

SECTION 11 - DEFINITIONS AND ACCOUNTING TERMS.

 

11.01       Defined Terms.  As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“2008 Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of October 20, 2008, by and among the Parent, General
Maritime Subsidiary Corporation (f/k/a General Maritime Corporation), a Marshall
Islands corporation, as borrower, the lenders party thereto from time to time,
and Nordea Bank Finland plc, New York Branch, as administrative agent and as
collateral agent, as in effect on the date hereof.

 

“2010 Credit Agreement” means that certain Credit Agreement, dated as of
July 16, 2010, by and among the Parent, General Maritime Subsidiary Corporation
(f/k/a General Maritime Corporation), a Marshall Islands corporation, as
borrower, the lenders party thereto from time to time, and Nordea Bank Finland
plc, New York Branch, as administrative agent and as collateral agent (“2010
Agent”), as in effect on the date hereof with such amendments, restatements,
modifications and supplements as are agreed on or prior to the Closing Date and
as may be otherwise amended, restated, supplemented and modified to the extent
permitted herein and in the Intercreditor Agreement.

 

“2011 Credit Agreement” means that certain Credit Agreement, to be entered into
on the Closing Date, by and among the Parent, General Maritime Subsidiary
Corporation (f/k/a General Maritime Corporation), a Marshall Islands
corporation, as borrower, the lenders party thereto from time to time, and
Nordea Bank Finland plc, New York Branch, as administrative agent and as
collateral agent (“2011 Agent”), as may be amended, restated, supplemented and
otherwise modified to the extent permitted herein and in the Intercreditor
Agreement.

 

“Acceptable Flag Jurisdiction” shall have the meaning provided in Section 8.15.

 

“Acceptable Replacement Vessel” shall mean, with respect to a Mortgaged Vessel,
any Vessel with an equal or greater fair market value than such Mortgaged Vessel
(as determined in accordance with the appraisal report most recently delivered
to the Administrative Agent (or obtained by the Administrative Agent) pursuant
to Section 8.01(c) or delivered pursuant to a Vessel Exchange to the
Administrative Agent by Borrower); provided that such Vessel must (i) constitute
a double hull Vessel, (ii) be of at least 80,000 dead-weight tons (“dwt”) and be
of equal or greater dwt as such Mortgaged Vessel, (iii) have been built after
such Mortgaged Vessel it replaces, (iv) have a class certificate reasonably
acceptable to the Administrative Agent and (v) be registered and flagged in the
same jurisdiction as such Mortgaged Vessel.

 

“Adjustment Event and/or Issuance” means (i) any adjustment to the number of
Warrant Exercise Shares into which the Warrants are exercisable pursuant to the
terms of the Warrants, (ii) any issuance of additional Warrants, rights or
securities pursuant to the terms of the

 

48

--------------------------------------------------------------------------------


 

Warrants, or (iii) the issuance to Lender or its affiliates of any securities
upon the exercise of preemptive rights.

 

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 9.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 9.06, an Affiliate of the Parent shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Parent and any officer or director of the Parent or any of its
Subsidiaries.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, for purposes of Section 9.06, neither the
Administrative Agent, nor the Collateral Agent, nor any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of the Parent
or its Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.

 

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent.

 

“Aggregate Commitment” shall mean the sum of the $200,000,000 and the aggregate
commitments and principal amounts outstanding (without duplication) under the
Senior Credit Facilities.

 

“Aggregate Mortgaged Vessel Value” shall have the meaning set forth in
Section 9.09.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented, amended
or restated from time to time.

 

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).

 

“Assignments of Earnings” shall have the meaning provided in Section 5.14.

 

“Assignments of Insurances” shall have the meaning provided in Section 5.14.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

 

“Base Rate” shall mean for any day, the greater of (a) a rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
the Federal Funds Rate for such day plus ½ of 1% per annum and (b) 4.00% per
annum.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of Loans from all the Lenders.

 

49

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in California, New York City or London a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close.

 

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under generally accepted accounting principles, are or will be required
to be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, and
(v) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through
(iv) above.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

“Change of Control” shall mean (i) the Parent shall at any time and for any
reason fail to own, directly or indirectly, 100% of the capital stock or other
Equity Interests of Borrower and each Subsidiary Guarantor which owns a
Mortgaged Vessel, except in the case of a foreign subsidiary that is a
Subsidiary Guarantor, any such other ownership as required by applicable law,
(ii) the sale, lease or transfer of all or substantially all of the Parent’s
assets to any Person or group (as such term is used in Section 13(d)(3) of the
Exchange Act), (iii) the liquidation or dissolution of the Parent or Borrower,
(iv) any Person or group (as such term is used in Section 13(d)(3) of the
Exchange Act) other than one or more of the Permitted Holders shall at any time
become the owner, directly or indirectly, beneficially or of record, of shares
representing more than 30% of the outstanding voting or economic Equity
Interests of the Parent, (v) the replacement of a majority of the directors on
the board of directors of the Parent over a two-year period from the directors
who constituted the board of directors of the Parent at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the board of directors of the Parent then still in office who
either were members of such board of directors at the beginning of such period
or whose election as a member of such board of directors was previously so
approved or (vi) a “change of control” or similar event shall occur as provided
in any outstanding Indebtedness (excluding Indebtedness with an aggregate
principal amount of less than $20,000,000) of Parent or any of its Subsidiaries
(or the documentation governing the same).

 

50

--------------------------------------------------------------------------------


 

“Clarksons’ Historical Average Spot Rate” shall mean the 10-year monthly average
of the daily historical spot rates published by Clarksons PLC.

 

“Closing Date” means the first Business Day upon which the conditions set forth
in Section 5 have been satisfied (as determined by the Agents and the Lenders)
prior to 9:00 a.m. (New York time) and the initial Borrowing of Loans hereunder
occurs.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Earnings and Insurance Collateral, all Mortgaged
Vessels and all cash and Cash Equivalents at any time delivered as collateral
thereunder or as required hereunder.

 

“Collateral Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.

 

“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition by the Parent or any of its Subsidiaries to any Person other than
Borrower or a Subsidiary Guarantor which owns a Mortgaged Vessel of any
Mortgaged Vessel or (ii) any Event of Loss of any Mortgaged Vessel; provided
that (a) the charter of any Mortgaged Vessel shall not be considered a
Collateral Disposition and (b) a Vessel Exchange in accordance with this
Agreement shall not constitute a Collateral Disposition for purposes of
Section 4.02 of this Agreement.

 

“Concentration Account” shall have the meaning provided in the Pledge Agreement.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business and any products warranties extended in the ordinary
course of business.  The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if the
less, the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument

 

51

--------------------------------------------------------------------------------


 

evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

“Control” shall mean to be the “beneficial owner” (as such term is used in
Rules 13d-3 and 13d-5 of the Securities Exchange Act of 1934) of more than 20%
of the voting power of a corporation or other entity.

 

“Credit Documents” shall mean this Agreement, each Note, each Security Document,
the Subsidiaries Guaranty, the Intercreditor Agreement, the Investment
Agreement, the Side Letter, the Warrant, the Registration Rights Agreement,
after the execution and delivery thereof, each additional guaranty or additional
security document executed pursuant to Section 8.12 and all documents,
agreement, or instruments executed by any of the Credit Parties in favor of the
Agents or Lenders delivered in connection with any of the foregoing.

 

“Credit Party” shall mean the Parent, Borrower, each Subsidiary Guarantor, and
any other Subsidiary of the Parent which at any time executes and delivers any
Credit Document.

 

“Debt Agreements” shall have the meaning provided in Section 5.05.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Dilutive Issuance” shall mean the consummation by the Parent of any issuance or
other transaction that would require any Adjustment Event and/or Issuance, prior
to (i) receipt of the Shareholder Approval (to the extent required, including
pursuant to stock exchange rules) and (ii) consummation of the applicable
Adjustment Event and/or Issuance.

 

“Dividend” with respect to any Person shall mean that such Person or any
Subsidiary of such Person has declared or paid a dividend or returned any equity
capital to its stockholders or members or the holders of options or warrants
issued by such Person with respect to its capital stock or membership interests
or authorized or made any other distribution, payment or delivery of property
(other than common stock, Qualified Preferred Stock or the right to purchase any
of such stock of such Person) or cash to its stockholders or members or the
holders of options or warrants issued by such Person with respect to its capital
stock or membership interests as such.  Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.

 

“Documents” shall mean the Credit Documents.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Earnings and Insurance Collateral” shall mean all “Earnings Collateral” and
“Insurance Collateral”, as the case may be, as defined in the respective
Assignment of Earnings and the Assignment of Insurances.

 

52

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a related fund thereto or (ii) a
commercial bank, insurance company, investment or mutual fund or other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act).

 

“Employment Agreements” shall have the meaning provided in Section 5.05.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Parent or any of
its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.

 

“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, other than Indebtedness for borrowed money which is convertible into
Equity Interests.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Parent or a Subsidiary of the Parent would be deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section

 

53

--------------------------------------------------------------------------------

 


 

references to ERISA are to ERISA, as in effect at the date of this Agreement and
any subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor.

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
the greater of (a) a rate per annum equal to (i) the offered rate (rounded
upward to the nearest 1/16 of one percent) for deposits of Dollars for a period
equivalent to such period at or about 11:00 A.M. (London time) on the second
Business Day before the first day of such period as is displayed on Reuters
LIBOR 01 Page (or any successor or substitute page of such service, or any
successor or substitute for such service, as determined by the Administrative
Agent from time to time for purposes of providing quotation of interest rates
applicable to Dollar deposits in the London inter-bank market), provided that if
on such date no such rate is so displayed, the Eurodollar Rate for such period
shall be the rate quoted to the Administrative Agent as the offered rate for
deposits of Dollars in an amount approximately equal to the amount in relation
to which the Eurodollar Rate is to be determined for a period equivalent to such
applicable Interest Period by the prime banks in the London interbank Eurodollar
market at or about 11:00 A.M. (London time) on the second Business Day before
the first day of such period, in each case divided (and rounded upward to the
nearest 1/16 of 1%) by (ii) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D) and (b) 3.00% per
annum.

 

“Event of Default” shall have the meaning provided in Section 10.

 

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Vessel or the agreed or compromised total loss of a
Vessel; or (y) the capture, condemnation, confiscation, requisition, purchase,
seizure or forfeiture of, or any taking of title to, a Vessel.  An Event of Loss
shall be deemed to have occurred: (i) in the event of an actual loss of a
Vessel, at the time and on the date of such loss or if that is not known at noon
Greenwich Mean Time on the date which such Vessel was last heard from; (ii) in
the event of damage which results in a constructive or compromised or arranged
total loss of a Vessel, at the time and on the date of the event giving rise to
such damage; or (iii) in the case of an event referred to in clause (y) above,
at the time and on the date on which such event is expressed to take effect by
the Person making the same.  Notwithstanding the foregoing, if such Vessel shall
have been returned to Borrower following any event referred to in clause
(y) above prior to the date upon which payment is required to be made under
Section 4.02(c) hereof, no Event of Loss shall be deemed to have occurred by
reason of such event.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“Existing Indebtedness” shall have the meaning provided in Section 7.20.

 

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such

 

54

--------------------------------------------------------------------------------


 

day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 11:00 A.M. (New York time) on such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.

 

“Filed SEC Document” means any SEC Document filed with, or furnished to, the SEC
by the Parent, or incorporated by reference into such document, within the two
(2) year period preceding the date hereof and publicly available prior to the
date of this Agreement.

 

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Mortgaged Vessel from one Acceptable Flag Jurisdiction to another
Acceptable Flag Jurisdiction, provided that the following conditions are
satisfied with respect to such exchange:

 

(i)            On each Flag Jurisdiction Transfer Date, the Credit Party which
is consummating a Flag Jurisdiction Transfer on such date shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry a Vessel Mortgage, substantially in the form of Exhibit I-1 or
I-2, as applicable to the Acceptable Flag Jurisdiction, with respect to the
Mortgaged Vessel being transferred (the “Transferred Vessel”) and the Vessel
Mortgage shall be effective to create in favor of the Collateral Agent and/or
the Lenders a legal, valid and enforceable first priority security interest, in
and lien upon such Transferred Vessel, subject only to Permitted Liens.  All
filings, deliveries of instruments and other actions necessary or desirable in
the reasonable opinion of the Collateral Agent to perfect and preserve such
security interests shall have been duly effected and the Collateral Agent shall
have received evidence thereof in form and substance reasonably satisfactory to
the Collateral Agent.

 

(ii)           On each Flag Jurisdiction Transfer Date, the Administrative Agent
shall have received from (A) Constantine P. Georgiopoulos, special New York
maritime counsel to Borrower and each Credit Party (or other counsel to Borrower
and such Credit Parties reasonably satisfactory to the Administrative Agent), an
opinion addressed to the Administrative Agent and each of the Lenders and dated
such Flag Jurisdiction Transfer Date, which shall (x) be in form and substance
reasonably acceptable to the Administrative Agent and (y) cover the recordation
of the security interests granted pursuant to the Vessel Mortgage(s) to be
delivered on such date and such other matters incident thereto as the
Administrative Agent may reasonably request and (B) local counsel to the Credit
Parties consummating the relevant Flag Jurisdiction Transfer reasonably
satisfactory to the Administrative Agent practicing in those jurisdictions in
which the Transferred Vessel is registered and/or the Credit Party owning such
Transferred Vessel is organized, which opinions shall be addressed to the
Administrative Agent and each of the Lenders and dated such Flag Jurisdiction
Transfer Date, which shall (x) be in form and substance reasonably acceptable to
the Administrative Agent and (y) cover the perfection of the security interests
granted pursuant to the Vessel Mortgage(s) and such other matters incident
thereto as the Administrative Agent may reasonably request.

 

(iii)          On each Flag Jurisdiction Transfer Date:

 

55

--------------------------------------------------------------------------------


 

(A)          The Administrative Agent shall have received (x) certificates of
ownership from appropriate authorities showing (or confirmation updating
previously reviewed certificates and indicating) the registered ownership of the
Transferred Vessel transferred on such date by the relevant Subsidiary Guarantor
and (y) the results of maritime registry searches with respect to the
Transferred Vessel transferred on such date, indicating no record liens other
than Liens in favor of the Collateral Agent and/or the Lenders and Permitted
Liens.

 

(B)           The Administrative Agent shall have received a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Party in respect of
the Transferred Vessel transferred on such date, together with a certificate
from such broker certifying that such insurances (x) are placed with such
insurance companies and/or underwriters and/or clubs, in such amounts, against
such risks, and in such form, as are customarily insured against by similarly
situated insureds for the protection of the Administrative Agent and/or the
Lenders as mortgagee and (y) conform with the insurance requirements of the
respective Vessel Mortgages.

 

(iv)          On or prior to each Flag Jurisdiction Transfer Date, the
Administrative Agent shall have received a certificate, dated the Flag
Jurisdiction Transfer Date, signed by the Chairman of the Board, the President,
any Vice President, the Treasurer or an authorized manager, member or general
partner of the Credit Party commencing such Flag Jurisdiction Transfer,
certifying that (A) all necessary governmental (domestic and foreign) and third
party approvals and/or consents in connection with the Flag Jurisdiction
Transfer being consummated on such date and otherwise referred to herein shall
have been obtained and remain in effect, (B) there exists no judgment, order,
injunction or other restraint prohibiting or imposing materially adverse
conditions upon such Flag Jurisdiction Transfer or the other transactions
contemplated by this Agreement and (C) copies of resolutions approving the Flag
Jurisdiction Transfer of such Credit Party and any other matters the
Administrative Agent may reasonably request.

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Parent or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“GAAP” shall have the meaning provided in Section 13.07(a).

 

“Guarantors” shall mean the Parent and the Subsidiary Guarantors.

 

56

--------------------------------------------------------------------------------


 

“Guaranty” shall mean collectively the Parent and Borrower Guaranty and the
Subsidiaries Guaranty.

 

“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on
any property owned by such Person, whether or not such Indebtedness has been
assumed by such Person (to the extent of the value of the respective property),
(iv) the aggregate amount required to be capitalized under leases under which
such Person is the lessee, (v) all obligations of such person to pay a specified
purchase price for goods or services, whether or not delivered or accepted,
i.e., take-or-pay and similar obligations, (vi) all Contingent Obligations of
such Person, and (vii) all obligations under any Interest Rate Protection
Agreement, Other Hedging Agreements or under any similar type of agreement;
provided that Indebtedness shall in any event not include trade payables and
expenses accrued in the ordinary course of business.

 

“Indemnified Taxes” shall have the meaning provided in Section 4.04(a).

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, among
the 2010 Agent, 2011 Agent, the Administrative Agent and Collateral Agent, and
acknowledged by the Parent, Borrower and each other Credit Party, in form and
substance satisfactory to Administrative Agent, Collateral Agent and Lenders,
which shall provide, inter alia, for (a) establishment of lien priorities as
among each Senior Credit Facility and the Obligations, with the Obligations
having a third priority lien as among them on all Collateral, (b) the Collateral
Agent and Lenders to have a purchase option right for the Indebtedness under
each Senior Credit Facility as well as for each Vessel upon certain events to be
agreed, (c) for release of Collateral only where a Disposition is permitted in
the Credit Documents, where consented to by Lenders or in connection with the
exercise of remedies by 2010 Agent or 2011 Agent at any time when an Event of
Default has occurred and is continuing, (d) certain limitations on amendments to
the Senior Credit Facilities and (e) other terms as mutually agreed upon by the
parties thereto.

 

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

 

57

--------------------------------------------------------------------------------


 

“Interest Payment Date” means each March 31, June 30, September 30 and
December 31.  If such Interest Payment Date does not fall on a Business Day,
such Interest Payment Date shall be the immediately succeeding Business Day.

 

“Interest Period” shall mean the period from the Closing Date to, but excluding,
the first Interest Payment Date and thereafter the period from each Interest
Payment Date to, but excluding, the next succeeding Interest Payment Date.

 

“Interest Rate Adjustment Event” shall have the meaning provided in
Section 1.07(c).

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

 

“Investment Agreement” means that certain Investment Agreement by and between
OCM Marine Investments CTB, Ltd. and Parent, dated the date hereof, 2011, as the
same may be amended, restated, supplemented, waived and/or otherwise modified
from time to time in accordance with the terms thereof.

 

“Investments” shall have the meaning provided in Section 9.05.

 

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to 13.04(b).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Loan” shall have the meaning provided in Section 1.01.

 

“Management Agreements” shall have the meaning provided in Section 5.05.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, assets, liabilities or condition (financial or otherwise) (x) of the
Mortgaged Vessels taken as a whole, (y) Borrower and the Subsidiary Guarantors
taken as a whole, or (z) the Parent and its Subsidiaries taken as a whole.

 

“Maturity Date” shall mean April 30, 2018. If the Maturity Date does not fall on
a Business Day, the Maturity Date shall be the immediately preceding Business
Day.

 

58

--------------------------------------------------------------------------------


 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Mortgaged Vessels” shall have the meaning provided in Section 5.15.

 

“Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners (and its
successors from time to time).

 

“Net Cash Proceeds” shall mean, with respect to any Collateral Disposition or
sale of a Vessel to be Sold, as the case may be, the aggregate cash payments
(including any cash received by way of deferred payment pursuant to a note
receivable issued in connection with such Collateral Disposition or equity
issuance, other than the portion of such deferred payment constituting interest,
but only as and when received) received by Borrower from such Collateral
Disposition or equity issuance, net of (i) reasonable transaction costs
(including, without limitation, reasonable attorney’s fees) and sales
commissions and (ii) the estimated marginal increase in income taxes and any
stamp tax payable in the year of disposition by the Parent or any of its
Subsidiaries as a result of such Collateral Disposition.

 

“Non-Recourse Default” shall mean (i) a default by such Non-Recourse Subsidiary
in any payment of any Non-Recourse Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Non-Recourse
Indebtedness was created or (ii) a Non-Recourse Subsidiary shall default in the
observance or performance of any agreement or condition relating to any
Non-Recourse Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Non-Recourse Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Non-Recourse
Indebtedness to become due prior to its stated maturity or (iii) any
Non-Recourse Indebtedness shall be declared to be due and payable, or required
to be prepaid other than by a regularly scheduled required prepayment, prior to
the stated maturity thereof.

 

“Non-Recourse Indebtedness” shall mean any Indebtedness of a Non-Recourse
Subsidiary that is non-recourse to any Credit Party and for which no Credit
Party provides any credit support; provided such Indebtedness may be full
recourse to the Non-Recourse Subsidiary.

 

“Non-Recourse Subsidiary” shall mean any subsidiary of the Parent which as of
the date hereof has been designated by the Parent as an “Unrestricted
Subsidiary” under and as defined in the Senior Unsecured Note Documents and in
an officer’s certificate delivered to the Administrative Agent; provided that
neither the Parent nor any subsidiary of the Parent shall have any liability or
recourse with respect to any Non-Recourse Indebtedness of such Non-Recourse
Subsidiary.

 

“Note” shall have the meaning provided in Section 1.05(a).

 

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

 

59

--------------------------------------------------------------------------------


 

“Notice Office” shall mean the office of the Administrative Agent located at 333
South Grand Ave., 28th Floor, Los Angeles, CA 90071, c/o Oaktree Capital
Management, L.P., Attn: Amy Rice, or such other office as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document.

 

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.

 

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.

 

“Parent” shall have the meaning provided in the preamble.

 

“Parent and Borrower Guaranty” shall have the meaning provided in Section 5.06.

 

“Parent Stock” shall mean any shares of any class of the capital stock or
membership interests (including, without limitation, common stock) of the Parent
outstanding on or after the Closing Date or any options or warrants issued with
respect to the foregoing.

 

“PATRIOT Act” shall have the meaning provided in Section 13.21.

 

“Payment Office” shall mean the office of the Administrative Agent located at
1301 Avenue of the Americas, 34th Floor, New York, NY 10019, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Encumbrance” shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
any Mortgaged Vessel or any other property of the Parent or any of its
Subsidiaries arising in the ordinary course of business which do not materially
detract from the value of such Mortgaged Vessel or the property subject thereto.

 

“Permitted Holders” shall mean (i) Peter Georgiopoulos (including his immediate
family members and trusts for his benefit and/or the benefit of his immediate
family members) and any corporation or other entity directly Controlled by Peter
Georgiopoulos and (ii) funds and segregated accounts managed by Oaktree Capital
Management, L.P. and any corporation or other entity directly or indirectly
controlled or managed by Oaktree Capital Management, L.P. or its managed funds.

 

“Permitted Liens” shall have the meaning provided in Section 9.01.

 

60

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Parent or a Subsidiary of the Parent or any ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which the Parent, or a Subsidiary of the Parent or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

 

“Pledge Agreement” shall have the meaning provided in Section 5.07.

 

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

 

“Pledged Securities” shall mean “Securities” as defined in the Pledge Agreement
pledged (or required to be pledged) pursuant thereto.

 

“Prime Rate” shall mean the Federal bank prime rate announced from time to time
on Bloomberg, the Prime Rate to change when and as such rate changes.  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Principal Reduction” shall mean reductions of the outstanding principal amount
hereunder whether by virtue of voluntary, scheduled or mandatory prepayments.

 

“Qualified Preferred Stock” shall mean any preferred stock so long as the terms
of any such preferred stock (i) are not convertible or exchangeable into
Indebtedness, (ii) do not provide any collateral security, (iii) do not provide
any guaranty or other support by the Parent or any Subsidiary, (iv) do not
contain any mandatory put, redemption, repayment, sinking fund or other similar
provision occurring prior to one year after the Maturity Date, (v) do not
require the cash payment of dividends, (vi) do not contain any covenants other
than periodic reporting requirements, (vii) do not grant the holder thereof any
voting rights except for voting rights on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of the issuer
thereof, or liquidations involving the issuer thereof and other voting rights
which holders of common stock may have and (ix) any other preferred stock that
satisfies (i) and (vi) of this definition of Qualified Preferred Stock and that
is otherwise issuable or may be distributed pursuant to a shareholders’ rights
plan of the Parent; provided however, any Dividend or similar feature of such
Qualified Preferred Stock shall only be declared and paid in accordance with
Section 9.03 of this Agreement.

 

“Qualified Stock Issuance” means one or more issuances by Parent of common stock
and/or preferred stock convertible into common stock (i) consummated, in the
case of issuances of common stock, during the period commencing immediately
after March 17, 2011, and in the case of preferred stock, during the period
commencing immediately after the Closing Date, and in each case, ending on the
second anniversary of the Closing Date, (ii) at least $50,000,000 of the
aggregate proceeds from which are used to pay amounts outstanding under the
Senior Credit

 

61

--------------------------------------------------------------------------------


 

Facilities, (iii) with respect to which Shareholder Approval, if necessary, is
obtained, (iv) concurrently with which (for transactions after the Closing Date)
the related additional Warrants, if any, have been issued in accordance with the
terms of the Warrant, and (v) in the case of preferred stock, which constitutes
Qualified Preferred Stock which has a maximum yield no greater than eight
percent (8%), compounded annually, on the unreturned capital (including accrued
but unpaid yield) with respect thereto.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Refinancing” shall have the meaning provided in Section 5.13.

 

“Register” shall have the meaning provided in Section 13.17.

 

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into, by and among the Parent and Peter C. Georgiopoulos, among others.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Required Lenders” shall mean Lenders holding an amount greater than 50% of the
outstanding principal amount of the Loans.

 

“Returns” shall have the meaning provided in Section 7.09.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” shall mean all material reports, schedules, forms, statements
and other documents with the SEC required to be filed by the Parent pursuant to
the Securities Act or the Exchange Act since January 1, 2008.

 

62

--------------------------------------------------------------------------------

 


 

“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean each Pledge Agreement, each Assignment of
Earnings, each Assignment of Insurances, each Vessel Mortgage and, after the
execution and delivery thereof, each additional security document executed
pursuant to Section 8.12.

 

“Senior Credit Facilities” shall mean the credit facilities evidenced by the
Senior Credit Facilities Documents.

 

“Senior Credit Facilities Documents” shall mean (a) the 2010 Credit Agreement
and all “Credit Documents” as defined therein and all other security agreements,
mortgages and other documents related thereto, (b) prior to the Closing Date,
the 2008 Credit Agreement and all “Credit Documents” as defined therein and all
other security agreements, mortgages and other documents related thereto,
(c) after the Closing Date, the 2011 Credit Agreement and all “Credit Documents”
as defined therein and all other security agreements, mortgages and other
documents related thereto and (d) any credit agreement that refinances
Indebtedness under the 2010 Credit Agreement or the 2011 Credit Agreement.

 

“Senior Debt Documents” shall mean Senior Credit Facilities Documents and Senior
Unsecured Note Documents.

 

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Note
Indenture, the Senior Unsecured Notes and the guarantees delivered in connection
with the Senior Unsecured Notes, as the same may be amended, restated,
supplemented, waived and/or otherwise modified from time to time in accordance
with the terms thereof and of this Agreement.

 

“Senior Unsecured Note Indenture” shall mean the indenture entered into by the
Parent and certain of its Subsidiaries in connection with the issuance of the
Senior Unsecured Notes, as the same may be amended, restated, supplemented,
waived and/or otherwise modified from time to time in accordance the terms
thereof and of this Agreement.

 

“Senior Unsecured Notes” shall mean the senior notes of the Parent issued and
sold pursuant to the Senior Unsecured Note Indenture.

 

“Shareholder Approval” shall mean approval from the stockholders of the Parent
for an Adjustment Event and/or Issuance.

 

“Shareholder Payment” shall mean, with respect to any Person, Dividends and
Stock Buy-Backs with respect to such Person.

 

“Side Letter” shall mean the Side Letter, dated the date hereof, by and among
the Parent, OCM Marine Investments CTB, Ltd. and others.

 

“Stock Buy-Back” shall mean, with respect to any Person, that such Person or any
Subsidiary of such Person shall have redeemed, retired, purchased or otherwise
acquired, directly

 

63

--------------------------------------------------------------------------------


 

or indirectly, for a consideration (other than common stock, Qualified Preferred
Stock or the right to purchase any such stock of such Person), any shares of any
class of its capital stock or membership interests outstanding on or after the
Closing Date (or any options or warrants issued by such Persons with respect to
its capital stock) (including Parent Stock).

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Subsidiaries Guaranty” shall have the meaning provided Section 5.06.

 

“Subsidiary Guarantor” shall mean (other than Borrower) (x) each direct and
indirect Subsidiary of the Parent that owns a Mortgaged Vessel or which owns,
directly or indirectly, any of the capital stock of such direct or indirect
Subsidiary, (y) to the extent not otherwise captured in clause (x) hereof, each
“Restricted Subsidiary” under and as defined in the Senior Unsecured Note
Indenture, subject to Section 8.16 hereof, and (z) each guarantor under the
Senior Credit Facilities.

 

“Taxes” shall have the meaning provided in Section 4.04(a).

 

“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

 

“Total Leverage Ratio” shall have the meaning attributed to such term in the
2011 Credit Agreement, provided that the Obligations under this Agreement shall
be included as Indebtedness for purposes of such calculation.

 

“Transaction Expenses” means all fees, costs and expenses incurred by or on
behalf of a party in anticipation of, in connection with, or otherwise related
to, the transaction contemplated herein (including all of the fees, expenses and
other costs of legal counsel, investment bankers, brokers, accountants and other
representatives and consultants and any amounts paid in connection with
obtaining any consents of governmental authorities or third parties).

 

“Transferred Vessel” shall have the meaning provided in the definition of “Flag
Jurisdiction Transfer” in this Section 11.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets

 

64

--------------------------------------------------------------------------------


 

allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Vessel” shall mean, collectively, all sea going vessels and tankers at any time
owned by the Parent and its Subsidiaries, and, individually, any of such
vessels.

 

“Vessel Exchange” shall mean the exchange of (x) a Mortgaged Vessel for a Vessel
which Vessel shall constitute an Acceptable Replacement Vessel or (y) the “Stena
Victory” for the “Stena Vision,” or the “Stena Vision” for the “Stena Victory”;
provided that, in each case, the following conditions are satisfied with respect
to such exchange:

 

(i)           On the Vessel Exchange Date, if the Subsidiary owning the
Acceptable Replacement Vessel is not a Credit Party, (A) such Subsidiary shall
(1) grant to the Collateral Agent a first priority Lien (subject only to
Permitted Liens) on all property of such Subsidiary by executing and delivering
a counterpart of the Pledge Agreement, taking all actions required pursuant to
the applicable section of the Pledge Agreement to become a Pledgor thereunder,
and taking any other action reasonably requested by the Administrative Agent and
(2) execute and deliver a counterpart of the Subsidiaries Guaranty and (B) the
Parent shall pledge and deliver, or cause to be pledged and delivered, all of
the capital stock of such Subsidiary owned by any Credit Party to the Collateral
Agent.

 

(ii)           On the applicable Vessel Exchange Date, the Administrative Agent
shall have received from (A) Constantine P. Georgiopoulos, special New York
maritime counsel to Borrower and each Credit Party (or other counsel to Borrower
and such Credit Parties reasonably satisfactory to the Administrative Agent), an
opinion addressed to the Administrative Agent and each of the Lenders and dated
such Vessel Exchange Date, which shall (x) be in form and substance reasonably
acceptable to the Administrative Agent and (y) cover the recordation of the
security interests granted pursuant to the Vessel Mortgage(s) to be delivered on
such date and such other matters incident thereto as the Administrative Agent
may reasonably request and (B) local counsel to the Credit Parties consummating
the relevant Vessel Exchange reasonably satisfactory to the Administrative Agent
practicing in those jurisdictions in which the Acceptable Replacement Vessel is
registered and/or the Credit Party owning such Acceptable Replacement Vessel is
organized, which opinions shall be addressed to the Administrative Agent and
each of the Lenders and dated such Vessel Exchange Date, which shall (x) be in
form and substance reasonably acceptable to the Administrative Agent and
(y) cover the perfection of the security interests granted pursuant to the
Vessel Mortgage(s) and such other matters incident thereto as the Administrative
Agent may reasonably request.

 

(iii)          On the Vessel Exchange Date, the Credit Party which is
consummating a Vessel Exchange on such date shall have duly authorized, executed
and delivered an Assignment of Earnings in the form of Exhibit G and a
Assignment of Insurances in the

 

65

--------------------------------------------------------------------------------


 

form of Exhibit H, together covering all of such Credit Party’s present and
future Earnings and Insurance Collateral, in each case together with:

 

(A)          proper Financing Statements (Form UCC-1) fully executed for filing
under the UCC or in other appropriate filing offices of each jurisdiction as may
be necessary or, in the reasonable opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by the Assignment of
Earnings and the Assignment of Insurances;

 

(B)           certified copies of Requests for Information or Copies
(Form UCC-11), or equivalent reports, listing all effective financing statements
that name any Credit Party as debtor and that are filed in the jurisdictions
referred to in clause (A) above, together with copies of such other financing
statements (none of which shall cover the Collateral except to the extent
evidencing Permitted Liens unless in respect of which the Collateral Agent shall
have received Form UCC-3 Termination Statements (or such other termination
statements as shall be required by local law) fully executed for filing if
required by applicable laws); and

 

(C)           evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Assignment of Earnings and the
Assignment of Insurances have been taken.

 

(iv)          On each Vessel Exchange Date:

 

(A)          The Credit Party which is consummating a Vessel Exchange on such
date shall have duly authorized, executed and delivered, and caused to be
recorded in the appropriate vessel registry a Vessel Mortgage, substantially in
the form of Exhibit I-1 or I-2, as applicable, with respect to each of such
Acceptable Replacement Vessel and the Vessel Mortgages shall be effective to
create in favor of the Collateral Agent and/or the Lenders a legal, valid and
enforceable first priority security interest, in and lien upon such Acceptable
Replacement Vessels, subject only to Permitted Liens.  Except as specifically
provided above, all filings, deliveries of instruments and other actions
necessary or desirable in the reasonable opinion of the Collateral Agent to
perfect and preserve such security interests shall have been duly effected and
the Collateral Agent shall have received evidence thereof in form and substance
reasonably satisfactory to the Collateral Agent.

 

(B)           The Administrative Agent shall have received (x) certificates of
ownership from appropriate authorities showing (or confirmation updating
previously reviewed certificates and indicating) the registered ownership of the
Acceptable Replacement Vessel acquired on such date by the relevant Subsidiary
Guarantor and (y) the results of maritime registry searches with respect to the
Acceptable Replacement Vessel acquired on such date, indicating no record liens

 

66

--------------------------------------------------------------------------------


 

other than Liens in favor of the Collateral Agent and/or the Lenders and
Permitted Liens.

 

(C)           The Administrative Agent shall have received class certificates
from a classification society listed on Schedule X hereto or another
internationally recognized classification society acceptable to the Collateral
Agent, indicating that each Mortgaged Vessel acquired on such date meets the
criteria specified in Section 7.24.

 

(D)          The Administrative Agent shall have received appraisal reports of
recent date in scope, form and substance, and from independent appraisers,
reasonably satisfactory to the Administrative Agent, stating the then current
fair market value of the Acceptable Replacement Vessel acquired on such date,
the results of which shall be reasonably satisfactory to the Administrative
Agent.

 

(E)           The Administrative Agent shall have received a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Party in respect of
the Acceptable Replacement Vessel acquired on such date, together with a
certificate from such broker certifying that such insurances (i) are placed with
such insurance companies and/or underwriters and/or clubs, in such amounts,
against such risks, and in such form, as are customarily insured against by
similarly situated insureds for the protection of the Administrative Agent
and/or the Lenders as mortgagee and (ii) conform with the insurance requirements
of the respective Vessel Mortgages.

 

(v)           On or prior to each Vessel Exchange Date:

 

(A)          The Administrative Agent shall have received a certificate, dated
the Vessel Exchange Date, signed by a senior financial officer of Borrower which
certificate shall set forth the calculations required to establish whether
Borrower is in compliance with the provisions of Section 9.09.

 

(B)           The Administrative Agent shall have received a certificate, dated
the Vessel Exchange Date, signed by the Chairman of the Board, the President,
any Vice President, the Treasurer or an authorized manager, member or general
partner of the Credit Party commencing such Vessel Exchange, certifying that
(1) all necessary governmental (domestic and foreign) and third party approvals
and/or consents (including any necessary anti-trust approvals or consents) in
connection with the Vessel Exchange being consummated on such date and otherwise
referred to herein shall have been obtained and remain in effect, and all
applicable waiting periods shall have expired without any action being taken by
any competent authority which, in the reasonable judgment of the Administrative
Agent, restrains, prevents or imposes materially adverse conditions upon the
consummation of such Vessel Exchange or the transactions contemplated by this
Agreement and (2) there exists no judgment, order, injunction or other restraint

 

67

--------------------------------------------------------------------------------


 

prohibiting or imposing materially adverse conditions upon such Vessel Exchange
or the other transactions contemplated by this Agreement.

 

“Vessel Exchange Date” shall mean each date on which a Vessel Exchange occurs.

 

“Vessel Mortgages” shall have the meaning set forth in Section 5.15.

 

“Warrant Exercise Shares” means shares of Common Stock issued upon the exercise
of the Warrants.

 

“Warrants” has the meaning set forth on the Investment Agreement.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.

 

SECTION 12 - AGENCY AND SECURITY TRUSTEE PROVISIONS.

 

12.01       Appointment.  (a) The Lenders hereby designate OCM Administrative
Agent, LLC, as Administrative Agent to act as specified herein and in the other
Credit Documents.  Each Lender hereby irrevocably authorizes, and each holder of
any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Agents to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Agents by the terms hereof and thereof and such other powers as
are reasonably incidental thereto.  The Agents may perform any of its duties
hereunder by or through its respective officers, directors, agents, employees or
affiliates and, may assign from time to time any or all of its rights, duties
and obligations hereunder and under the Security Documents to any of its banking
affiliates.

 

(b)           The Lenders hereby irrevocably appoint OCM Administrative Agent,
LLC as security trustee solely or the purpose of holding legal title to the
Vessel Mortgages on each of the Marshall Islands, Liberian, Bermuda and British
flag vessels on behalf of the applicable Lenders, from time to time, with regard
to the (i) security, powers, rights, titles, benefits and interests (both
present and future) constituted by and conferred on the Lenders or any of them
or for the benefit thereof under or pursuant to the Vessel Mortgages (including,
without limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken by any Lender in the Vessel
Mortgages), (ii) all money, property and other assets paid or transferred to or
vested in any Lender or any agent of any Lender or received or recovered by any
Lender or any agent of any Lender pursuant to, or in connection with the Vessel
Mortgages, whether from Borrower or any Subsidiary Guarantor or any other person
and (iii) all money, investments, property and other assets at any time
representing or deriving from any of the foregoing, including all interest,
income and other sums at any time received or receivable by any Lender or any
agent of any Lender in respect of the same (or any part thereof).  OCM
Administrative Agent, LLC accepts such appointment as security trustee.

 

68

--------------------------------------------------------------------------------


 

12.02       Nature of Duties.  The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Security Documents.  None of the Agents nor any of their respective officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, unless caused by such Person’s gross
negligence or willful misconduct (any such liability limited to the applicable
Agent to whom such Person relates).  The duties of each of the Agents shall be
mechanical and administrative in nature; none of the Agents shall have by reason
of this Agreement or any other Credit Document any fiduciary relationship in
respect of any Lender or the holder of any Note; and nothing in this Agreement
or any other Credit Document, expressed or implied, is intended to or shall be
so construed as to impose upon any Agents any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.

 

12.03       Lack of Reliance on the Agents.  Independently and without reliance
upon the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Parent and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Parent and its Subsidiaries and, except
as expressly provided in this Agreement, none of the Agents shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter.  None of the Agents shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Parent and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Parent and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.

 

12.04       Certain Rights of the Agents.  If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender or the
holder of any Note shall have any right of action whatsoever against the Agents
as a result of any of the Agents acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.

 

12.05       Reliance.  Each of the Agents shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the applicable Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other Credit

 

69

--------------------------------------------------------------------------------


 

Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

 

12.06       Indemnification.  To the extent any of the Agents is not reimbursed
and indemnified by Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders, for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by such Agents in performing their respective
duties hereunder or under any other Credit Document, in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable in respect to an Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.

 

12.07       The Administrative Agent in its Individual Capacity.  With respect
to its obligation to make Loans under this Agreement, each of the Agents shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lenders,” “Secured Creditors”, “Required Lenders”,
“holders of Notes” or any similar terms shall, unless the context clearly
otherwise indicates, include each of the Agents in their respective individual
capacity.  Each of the Agents may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with any Credit
Party or any Affiliate of any Credit Party as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Borrower or any other Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

 

12.08       Holders.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

12.09       Resignation by the Administrative Agent.  (a) The Administrative
Agent may resign from the performance of all its functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to Borrower and the Lenders.  Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.

 

(b)           Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to Borrower.

 

(c)           If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of Borrower (which shall not be unreasonably withheld or delayed), shall
then appoint a commercial bank or

 

70

--------------------------------------------------------------------------------


 

trust company with capital and surplus of not less than $500,000,000 as
successor Administrative Agent who shall serve as Administrative Agent hereunder
or thereunder until such time, if any, as the Lenders appoint a successor
Administrative Agent as provided above.

 

(d)           If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 25th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

12.10       Administrative Agent Transaction Prior to the Closing Date. The
parties hereto agree that should the Lenders elect to replace the Administrative
Agent on or prior to the Closing Date, that Lenders may do so without further
consent of any other Person so long as such successor is a commercial bank or
trust company with capital and surplus of not less than $500,000,000. The
parties hereto agree that such successor shall be entitled to receive fees in
such capacity (and as collateral agent) as are customary for similar roles in
similar credit facilities, provided that the Credit Parties shall not be
obligated to pay in excess of $60,000 per annum for such fees. The parties
hereto agree to execute and deliver such amendments as are necessary to
effectuate the foregoing, including, but not limited to, changes to Section 12
as such successor may require.

 

SECTION 13 - MISCELLANEOUS.

 

13.01       Payment of Expenses, etc.  Borrower agrees that it
shall:  (i) whether or not the transactions herein contemplated are consummated,
pay all reasonable out-of-pocket costs and expenses of each of the Agents and
Lenders (including, without limitation, the reasonable fees and disbursements of
Kirkland & Ellis LLP, other counsel to the Administrative Agent and local
counsel) in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Agents and Lenders in connection with their respective
syndication efforts with respect to this Agreement and of the Agents and each of
the Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein (including, without limitation, the reasonable fees and disbursements of
counsel (including in-house counsel) for each of the Agents and for each of the
Lenders); (ii) pay and hold each of the Lenders harmless from and against any
and all present and future stamp, documentary, transfer, sales and use, value
added,  excise and other similar Taxes with respect to the foregoing matters and
save each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such Taxes; and (iii) indemnify the Agents,
the Collateral Agent and each Lender, and each of their respective officers,
directors, trustees, employees, representatives and agents from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses, Taxes and disbursements (including reasonable attorneys’
and consultants’ fees and disbursements) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (x) any investigation, litigation or other proceeding (whether
or

 

71

--------------------------------------------------------------------------------


 

not any of the Agents, the Collateral Agent or any Lender is a party thereto)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the proceeds of any Loans hereunder or the consummation of
any transactions contemplated herein, or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (y) the actual or alleged presence of Hazardous Materials
on any Vessel or in the air, surface water or groundwater or on the surface or
subsurface of any property at any time owned or operated by the Parent or any of
its Subsidiaries, the generation, storage, transportation, handling, disposal or
Environmental Release of Hazardous Materials at any location, whether or not
owned or operated by the Parent or any of its Subsidiaries, the non-compliance
of any Vessel or property with foreign, federal, state and local laws,
regulations, and ordinances (including applicable permits thereunder) applicable
to any Vessel or property, or any Environmental Claim asserted against Borrower,
any of its Subsidiaries or any Vessel or property at any time owned or operated
by the Parent or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages,
penalties, actions, judgments, suits, costs, disbursements or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified or those incurred as a result of any disputes among the
Administrative Agent and/or the Lenders).  To the extent that the undertaking to
indemnify, pay or hold harmless each of the Agents or any Lender set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.

 

13.02       Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Subsidiary or
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender
(including, without limitation, by branches and agencies of such Lender wherever
located) to or for the credit or the account of Borrower or any Subsidiary but
in any event excluding assets held in trust for any such Person against and on
account of the Obligations and liabilities of the Parent or such Subsidiary, as
applicable, to such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Lender pursuant to Section 13.06(b), and all other claims of any nature
or description arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

 

13.03       Notices.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telexed or telecopier communication) and mailed, telexed, telecopied or
delivered:  if to any Credit Party, at the address specified under its signature
below; if to any Lender, at its address specified opposite its name on Schedule
II below, with a copy to Samantha Good, c/o Kirkland & Ellis LLP, 333 South
Grand Avenue, 28th Floor, Los Angeles, California 90071, Facsimile (213)
808-8104; and

 

72

--------------------------------------------------------------------------------

 


 

if to the Administrative Agent, at its Notice Office; or, as to any other Credit
Party, at such other address as shall be designated by such party in a written
notice to the other parties hereto and, as to each Lender, at such other address
as shall be designated by such Lender in a written notice to Borrower and the
Administrative Agent.  All such notices and communications shall, (i) when
mailed, be effective three Business Days after being deposited in the mails,
prepaid and properly addressed for delivery, (ii) when sent by overnight
courier, be effective one Business Day after delivery to the overnight courier
prepaid and properly addressed for delivery on such next Business Day, or
(iii) when sent by telex or telecopier, be effective when sent by telex or
telecopier, except that notices and communications to the Administrative Agent
shall not be effective until received by the Administrative Agent.

 

13.04       Benefit of Agreement.  (a) This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) no Credit Party may
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document without the prior written consent of the Lenders,
(ii) although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Section 13.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and
(iii) no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (x) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest (except (m) in connection with a waiver of applicability
of any post-default increase in interest rates and (n) that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (x)) or reduce
the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(y) consent to the assignment or transfer by Borrower of any of its rights and
obligations under this Agreement or (z) release all or substantially all of the
Collateral under all of the Security Documents (except as expressly provided in
the Credit Documents) securing the Loans hereunder in which such participant is
participating.  In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by Borrower hereunder
shall be determined as if such Lender had not sold such participation.

 

(b)           Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may assign all or a portion of its Loan (and
related outstanding Obligations hereunder) to any Eligible Assignee, each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement, provided that (i) new Notes will be
issued, at Borrower’s expense, to such new Lender and to the assigning Lender
upon the request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 1.05, (ii) the consent of the
Administrative

 

73

--------------------------------------------------------------------------------


 

Agent shall be required in connection with any assignment pursuant to preceding
clause (y) (which consent shall not be unreasonably withheld or delayed), and
(iii) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,000.  To the extent of any assignment
pursuant to this Section 13.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Commitments (it being
understood that the indemnification provisions under this Agreement (including,
without limitation, Sections 1.09, 1.10, 4.04, 13.01 and 13.06) shall survive as
to such assigning Lender).  To the extent that an assignment of all or any
portion of a Lender’s Commitments and related outstanding Obligations pursuant
to this Section 13.04(b) would, at the time of such assignment, result in
increased costs under Section 1.09, 1.10 or 4.04 from those being charged by the
respective assigning Lender prior to such assignment, then Borrower shall not be
obligated to pay such increased costs (although Borrower shall be obligated to
pay any other increased costs of the type described above resulting from changes
after the date of the respective assignment).

 

(c)           Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with the
consent of the Administrative Agent, any Lender which is a fund may pledge all
or any portion of its Notes or Loans to a trustee for the benefit of investors
and in support of its obligation to such investors.

 

13.05       No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent or any Lender or any holder of any Note in exercising
any right, power or privilege hereunder or under any other Credit Document and
no course of dealing between Borrower or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.

 

13.06       Payments Pro Rata.  (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.

 

(b)           Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or

 

74

--------------------------------------------------------------------------------


 

interest on, the Loans, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 

13.07       Calculations; Computations.  (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by Borrower to the Lenders). 
In addition, all computations determining compliance with Sections 9.02 through
9.09, inclusive, shall utilize accounting principles and policies in conformity
with those used to prepare the historical financial statements delivered to the
Lenders for the fiscal year of Borrower ended December 31, 2010 (with the
foregoing generally accepted accounting principles, subject to the preceding
proviso, herein called “GAAP”).  Unless otherwise noted, all references in this
Agreement to “generally accepted accounting principles” shall mean generally
accepted accounting principles as in effect in the United States.

 

(b)           All computations of interest and Commitment Commission hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or Commitment Commission are payable.

 

13.08       Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.  (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT
OF LAWS RULES (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS
LAW).  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED MAIL, POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS SET FORTH OPPOSITE
ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE

 

75

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER
JURISDICTION.  IF AT ANY TIME DURING WHICH THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT REMAINS IN EFFECT, BORROWER DOES NOT MAINTAIN A REGULARLY FUNCTIONING
OFFICE IN NEW YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN
AGENT IN NEW YORK CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND WILL PROVIDE
TO THE ADMINISTRATIVE AGENT AND THE LENDERS WRITTEN NOTICE OF THE IDENTITY AND
ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS OR SUMMONS; PROVIDED THAT ANY
FAILURE ON THE PART OF  BORROWER TO COMPLY WITH THE FOREGOING PROVISIONS OF THIS
SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE OF PROCESS OR
SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 13.08 OR OTHERWISE
PERMITTED BY LAW.

 

(b)           TO THE FULL EXTENT PERMITTED BY LAW, BORROWER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED
TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

13.09       Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with Borrower and the
Administrative Agent.

 

13.10       Intentionally Omitted.

 

13.11       Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

13.12       Amendment or Waiver; etc.  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit

 

76

--------------------------------------------------------------------------------


 

Parties party thereto and the Required Lenders, provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender 
(with Obligations being directly affected in the case of following clause (i))
and in the case of the following clause (vi), to the extent (in the case of the
following clause (vi)) that any such Lender would be required to make a Loan in
excess of its pro rata portion provided for in this Agreement or would receive a
payment or prepayment of Loans or a commitment reduction that (in any case) is
less than its pro rata portion provided for in this Agreement, in each case, as
a result of any such amendment, modification or waiver referred to in the
following clause (vi)), (i) extend the final scheduled maturity of any Loan or
Note, extend the timing for or reduce the principal amount of any payment, or
reduce the rate or extend the time of payment of interest on any Loan or Note
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates and (y) any amendment or modification to the
financial definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (i)), or reduce the principal
amount thereof (except to the extent repaid in cash), (ii) release all or
substantially all of the Collateral (except as expressly provided in the Credit
Documents) under all the Security Documents, (iii) amend, modify or waive any
provision of this Section 13.12, (iv) reduce the percentage specified in the
definition of Required Lenders, (v) consent to the assignment or transfer by
Borrower of any of its rights and obligations under this Agreement, (vi) amend,
modify or waive any provision in this Agreement to the extent providing for
payments or prepayments of Loans, in each case, to be applied pro rata among the
Lenders entitled to such payments or prepayments of Loans (it being understood
that the provision of additional extensions of credit pursuant to this
Agreement, or the waiver of any mandatory commitment reduction or any mandatory
prepayment of Loans by the Required Lenders shall not constitute an amendment,
modification or waiver for purposes of this clause (vi)), or (vii) release any
Subsidiary Guarantor from a Subsidiaries Guaranty to the extent same owns a
Mortgaged Vessel (other than as provided in the Subsidiaries Guaranty);
provided, further, that no such change, waiver, discharge or termination shall
(t) increase the commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the  commitments shall not constitute an increase
of the commitment of any Lender, and that an increase in the available portion
of any commitment of any Lender shall not constitute an increase in the
commitment of such Lender), (u) without the consent of each Agent, amend, modify
or waive any provision of Section 12 as same applies to such Agent or any other
provision as same relates to the rights or obligations of such Agent or
(v) without the consent of the Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent.

 

13.13       Survival.  All indemnities set forth herein including, without
limitation, in Sections 1.09, 1.10, 4.04, 13.01 and 13.06 shall, subject to
Section 13.15 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Loans.

 

13.14       Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.09, 1.10 or 4.04 from those
being charged by the respective Lender prior to such transfer, then Borrower
shall not

 

77

--------------------------------------------------------------------------------


 

be obligated to pay such increased costs (although Borrower shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective transfer).

 

13.15       Limitation on Additional Amounts, etc.  Notwithstanding anything to
the contrary contained in Sections 1.09, 1.10 or 4.04 of this Agreement, unless
a Lender gives notice to Borrower that it is obligated to pay an amount under
any such Section within 270 days  after the later of (x) the date the Lender
incurs the respective increased costs, Taxes, loss, expense or liability,
reduction in amounts received or receivable or reduction in return on capital or
(y) the date such Lender has actual knowledge of its incurrence of the
respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by Borrower
pursuant to said Section 1.09, 1.10 or 4.04, as the case may be, to the extent
the costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs one year prior to such Lender giving notice to
Borrower that it is obligated to pay the respective amounts pursuant to said
Section 1.09, 1.10 or 4.04, as the case may be.  This Section 13.15 shall have
no applicability to any Section of this Agreement other than said Sections 1.09,
1.10 and 4.04.

 

13.16       Confidentiality.  (a) Subject to the provisions of clauses (b) and
(c) of this Section 13.16, each Lender agrees that it will use its commercially
reasonable efforts not to disclose without the prior consent of Borrower (other
than to its employees, auditors, advisors or counsel or to another Lender if the
Lender or such Lender’s holding or parent company or board of trustees in its
sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender) any information with respect to
the Parent or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (a) as has become generally available
to the public other than by virtue of a breach of this Section 13.16(a) by the
respective Lender, (b) as may be required in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required in
respect to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (e) to the Administrative Agent or the Collateral Agent and (f) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such prospective transferee
expressly agrees to be bound by the confidentiality provisions contained in this
Section 13.16.

 

(b)           Borrower hereby acknowledges and agrees that each Lender may share
with any of its affiliates any information related to the Parent or any of its
Subsidiaries (including, without limitation, any nonpublic customer information
regarding the creditworthiness of Borrower or its Subsidiaries), provided such
Persons shall be subject to the provisions of this Section 13.16 to the same
extent as such Lender.

 

78

--------------------------------------------------------------------------------


 

(c)           Lenders may, by written notice to either of the Parent or Borrower
from time to time, suspend and un-suspend the right of the Lenders to receive
information, including but not limited to financial information and projections
pursuant to Section 7.05, notices, documents, materials or other information
with respect to the Parent or any of its Subsidiaries which information is to be
furnished pursuant to this Agreement or any other Credit Document, and during
the pendency of any such suspensions, none of the Parent nor any of its
Subsidiaries shall make available to the Lenders any such information, including
but not limited to financial information and projections pursuant to
Section 7.05, notices, documents, materials or other information nor otherwise
provide Lenders with any material nonpublic information regarding the Parent or
its Subsidiaries.

 

13.17       Register.  Borrower hereby designates the Administrative Agent to
serve as Borrower’s agent, solely for purposes of this Section 13.17, to
maintain a register (the “Register”) on which it will record the Loans made by
each of the Lenders and each repayment and prepayment in respect of the
principal amount of the Loans of each Lender.  Failure to make any such
recordation, or any error in such recordation shall not affect Borrower’s
obligations in respect of such Loans.  With respect to any Lender, the transfer
of the Loans of such Lender and the rights to the principal of, and interest on,
any Loan shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Loans shall remain owing to the transferor.  The registration of
assignment or transfer of all or part of any Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b).  Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender.  Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this
Section 13.17, except to the extent caused by the Administrative Agent’s own
gross negligence or willful misconduct.

 

13.18       Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from Borrower hereunder or under any
of the Notes in the currency expressed to be payable herein or under the Notes
(the “specified currency”) into another currency, the parties hereto agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s New York office on the Business Day
preceding that on which final judgment is given.  The obligations of Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder or
under any Note shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the

 

79

--------------------------------------------------------------------------------


 

specified currency with such other currency; if the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds the sum originally due to
any Lender or the Administrative Agent, as the case may be, in the specified
currency, such Lender or the Administrative Agent, as the case may be, agrees to
remit such excess to Borrower.

 

13.19       Language.  All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.

 

13.20       Waiver of Immunity.  Borrower, in respect of itself, each other
Credit Party, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that Borrower, any other
Credit Party or any of its or their properties has or may hereafter acquire any
right of immunity from any legal proceedings, whether in the United States, the
Republic of the Marshall Islands, the Republic of Liberia, Britain, Bermuda (or
any other Acceptable Flag Jurisdiction) or elsewhere, to enforce or collect upon
the Obligations of Borrower or any other Credit Party related to or arising from
the transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, Borrower, for itself and
on behalf of the other Credit Parties, hereby expressly waives, to the fullest
extent permissible under applicable law, any such immunity, and agrees not to
assert any such right or claim in any such proceeding, whether in the United
States, the Republic of the Marshall Islands, the Republic of Liberia, the
Republic of Malta or elsewhere.

 

13.21       Patriot Act.  Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.: 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify each Credit Party in accordance with the
PATRIOT Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

 

13.22       Termination by Lenders or by Borrower.

 

(a)           This Agreement may be terminated prior to the Closing Date by the
Lenders if the Closing Date has not occurred within forty-five days of the date
hereof.

 

(b)           This agreement may be terminated by Borrower if (x) Parent and
Borrower have complied in all respects with Section 13.26 and (y) so long as the
conditions set forth below are met, based on Parent’s consultations with the New
York Stock Exchange

 

80

--------------------------------------------------------------------------------


 

(“NYSE”), Parent reasonably concludes that the NYSE will require Parent’s
shareholders to approve the issuance of the Warrants to Lender as contemplated
by, and in accordance with, the Credit Documents so long as (I) such
consultations are made after, and based upon, prior consultation with
Administrative Agent and Lenders regarding the content of such consultations,
(II) any written communications with the NYSE are contemporaneously copied to
the Administrative Agent and Lenders, (III) Administrative Agent and Lenders are
given reasonable opportunity to participate in any material oral communications
with the NYSE (to the extent permitted by the NYSE) (it being understood that
they shall participate in a “listen-only” capacity unless otherwise agreed by
Borrower), (IV) Borrower gives Lender at least 5 Business Days prior notice of
any such termination, and (V) Parent exercises its reasonable best efforts to
change the outcome of such consultations, including that if Lender has given a
written notice of disagreement with the Parent’s interpretation of the views of
the NYSE (within 2 Business Days of such notice of termination), no termination
shall occur unless and until 5 Business Days following such notice of
disagreement (during which time, Parent shall continue to exercise its
reasonable best efforts to change such outcome in accordance with this
proviso).  For purposes of this Section 13.22, Parent’s reasonable best efforts
shall include (i) promptly notifying Lender, and if in writing, providing Lender
with copies of (or, in the case of oral communications, advising Lender orally
of and inviting Lender to participate in such oral communications with the NYSE
if material and permitted by the NYSE) any material communications from or with
the NYSE, (ii) permitting Lender to review and discuss in advance, and
considering in good faith the views of Lender in connection with, any material
proposed written (or any proposed oral) communication with the NYSE, (iii) not
participating in any in person meeting with the NYSE unless it consults with
Lender in advance, and to the extent permitted by the NYSE, gives Lender the
opportunity to attend and participate thereat, (iv) furnishing Lender with
copies of all filings, written communications and other correspondence between
it and the NYSE, (v) responding promptly to any inquiries or requests received
from the NYSE for additional information or documentation or otherwise,
(vi) reasonable efforts to modify the terms of the transaction to accommodate
the views of the NYSE and (vii) otherwise doing whatever is reasonably
necessary, proper or advisable (in the case of (vi) and (vii), in a manner not
materially less favorable to the Parent and its subsidiaries than the
transactions contemplated by the Credit Documents).

 

(c)           This Agreement may be terminated by the Borrower if Parent and
Borrower have complied in all respects with Section 13.26 and the Closing Date
has not occurred within 180 days of the date hereof, provided that Borrower
shall have given Lenders 10 days prior written notice of such intent to
terminate this Agreement.

 

13.23       Termination by Either Party.  Prior to the Closing Date, this
Agreement may be terminated by either Borrower or the Lenders if (a) a
Governmental Authority shall have issued a nonappealable final order, decree or
ruling or taken any other action having the effect of permanently restraining,
enjoining or otherwise prohibiting the Investment Transactions or (b) there has
been a material breach or failure to perform on the part of either Borrower or
the Lenders of any representation, warranty, covenant or agreement of such party
contained in this Agreement or the Investment Agreement and such breach or
failure has not been remedied within 10 days notice by the other party.

 

81

--------------------------------------------------------------------------------

 


 

13.24       Expense Reimbursement.  Notwithstanding anything herein to the
contrary, payment by Borrower of the amounts due under Section 13.01 shall be a
condition precedent to Borrower’s ability to terminate this Agreement.

 

13.25       Effect of Termination Prior to Closing Date.  Except for the
provisions of Section 13, which shall survive any termination of this Agreement,
in the event of the termination of this Agreement prior to the Closing Date,
this Agreement, the Investment Agreement and the Registration Rights Agreement
shall thereafter become void and have no effect, and neither party shall have
any liability to the other party or its members, shareholders, managers or
directors or officers in respect thereof; provided that, no such termination
shall relieve Borrower of any of its obligation to pay the amounts due under
Section 13.01.

 

13.26       Cooperation of Parent and Borrower.  From the date of this Agreement
until the earlier of the Closing Date or such time as this Agreement is
terminated pursuant to Section 13.22 or 13.23, each of the Parent and Borrower
shall cooperate fully with the Lenders and use their reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable to cause the conditions set forth in
Section 5 to be satisfied and to consummate and make effective, in the most
expeditious manner possible, the transactions contemplated hereby, including by
(i) obtaining (and cooperating with the Lenders in obtaining) any clearance,
consent, authorization, order or approval of, or any exemption by, any
governmental or other regulatory body required to be obtained or made in
connection with the transactions contemplated hereby, (ii) making any and all
notices, registrations and filings that may be necessary or advisable to obtain
the approval or waiver from, or to avoid any action, suit, investigation or
proceeding by, any governmental or other regulatory body, (iii) resisting,
resolving or defending any action, suit, investigation or proceeding seeking to
challenge any Credit Document or any of the transactions contemplated by any of
them, including by seeking to have lifted or rescinded any injunction or
restraining order or other order adversely affecting the ability of Borrower
and/or Lenders to consummate the transactions contemplated hereby and
(iv) executing and/or delivering any certificates, instruments or other
documents, and/or instructing others to execute any such certificates,
instruments or other documents (and cooperating with such others as reasonably
necessary in order that they do so), in each case whose execution and/or
delivery are conditions to the Closing Date or are otherwise necessary to
consummate and make effective the transactions contemplated hereby and to fully
carry out the purposes and intent of this Agreement; provided, however, each of
the Parent and Borrower shall have no obligation to close the transactions
contemplated by this Agreement if, notwithstanding adherence to the foregoing,
the following have occurred:

 

(a)           Borrower shall have a right of termination under
Section 13.22(b) (or reasonably concludes it will have such a right with notice
or the passage of time) or Borrower shall have completed the consultations with
the NYSE described in Section 13.22(b) and Parent shall have reasonably
concluded that the NYSE will require Parent’s shareholders to approve the
issuance of the Warrants to Lender as contemplated by, and in accordance with,
the Credit Documents.  This condition shall not apply in the event that
(i) Parent has not exercised its reasonable best efforts to successfully
complete and conclude such consultations or (ii) Parent has made a submission
describing the transactions contemplated hereby to the NYSE and the NYSE has not
expressed a view thereon within 10 Business Days of such submission;

 

82

--------------------------------------------------------------------------------


 

(b)           The applicable lenders and the other parties to the 2010 Credit
Agreement (other than Borrower and any other Credit Parties thereunder) have not
executed and delivered to Borrower an amendment to the 2010 Credit Agreement on
terms and conditions reasonably satisfactory to Borrower, and any amendments,
modifications, supplements or other changes to the Senior Debt Documents with
respect thereto as defined herein are not in form and substance reasonably
satisfactory to Borrower;

 

(c)           The Administrative Agent, the 2011 Agent, the 2010 Agent, and the
other necessary parties (other than Borrower and the other Credit Parties) have
not executed and delivered to Borrower the Intercreditor Agreement; or

 

(d)           The Parent has not received a fairness opinion from an independent
investment banking firm pursuant to Section 3.8 of the Senior Unsecured Note
Indenture concerning the Parent’s ability to enter into and conduct the
transactions contemplated by the Credit Documents.

 

SECTION 14 - PARENT GUARANTEE

 

14.01       Guaranty.  In order to induce the Administrative Agent, the
Collateral Agent and the Lenders to enter into this Agreement and to extend
credit hereunder, and in recognition of the direct benefits to be received by
the Parent from the proceeds of the Loans, the Parent hereby agrees with the
Secured Creditors as follows:  The Parent hereby unconditionally and irrevocably
guarantees as primary obligor and not merely as surety, the full and prompt
payment when due, whether upon maturity, acceleration or otherwise, of any and
all of the Obligations of Borrower to the Secured Creditors.  If any or all of
the Obligations of Borrower to the Secured Creditors becomes due and payable
hereunder, the Parent, unconditionally and irrevocably, promises to pay such
indebtedness to the Administrative Agent and/or the other Secured Creditors, or
order, on demand, together with any and all reasonable documented out-of-pocket
expenses which may be incurred by the Administrative Agent and the other Secured
Creditors in collecting any of the Obligations.  If a claim is ever made upon
any Secured Creditor for repayment or recovery of any amount or amounts received
in payment or on account of any of the Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including Borrower), then and in
such event, the Parent agrees that any such judgment, decree, order, settlement
or compromise shall be binding upon the Parent notwithstanding any revocation of
this Guaranty or other instrument evidencing any liability of Borrower, and the
Parent shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee. Bankruptcy.  Additionally, the
Parent unconditionally and irrevocably guarantees the payment of any and all of
the Obligations to the Secured Creditors whether or not due or payable by
Borrower upon the occurrence of any of the events specified in Section 10.04,
and irrevocably and unconditionally promises to pay such indebtedness to the
Secured Creditors, or order, on demand, in lawful money of the United States.
Nature of Liability.  The liability of the Parent hereunder is primary, absolute
and unconditional, exclusive and independent of any security for or other
guaranty of the Obligations, whether executed by any other guarantor or by any
other party, and the liability of the Parent hereunder shall not be

 

83

--------------------------------------------------------------------------------


 

affected or impaired by (a) any direction as to application of payment by
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Obligations, or (c) any payment on or in reduction of any such other guaranty or
undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by Borrower, or (e) any payment made to any Secured Creditor on the
Obligations which any such Secured Creditor repays to Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and Borrower waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, (f) any action or
inaction by the Secured Creditors as contemplated in Section 14.05, or (g) any
invalidity, irregularity or enforceability of all or any part of the Obligations
or of any security therefor. Independent Obligation.  The obligations of the
Parent hereunder are independent of the obligations of any other guarantor, any
other party or Borrower, and a separate action or actions may be brought and
prosecuted against the Parent whether or not action is brought against any other
guarantor, any other party or Borrower and whether or not any other guarantor,
any other party or Borrower be joined in any such action or actions.  The Parent
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof.  Any
payment by Borrower or other circumstance which operates to toll any statute of
limitations as to Borrower shall operate to toll the statute of limitations as
to the Parent. Authorization.  The Parent authorizes the Secured Creditors
without notice or demand (except as shall be required by applicable statute or
this Agreement and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:in accordance with the terms and
provisions of this Agreement and the other Credit Documents, change the manner,
place or terms of payment of, and/or change or extend the time of payment of,
renew, increase, accelerate or alter, any of the Obligations (including any
increase or decrease in the principal amount thereof or the rate of interest or
fees thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and this Parent Guaranty shall apply to the
Obligations as so changed, extended, renewed or altered;

 

(b)           take and hold security for the payment of the Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset thereagainst;

 

(c)           exercise or refrain from exercising any rights against Borrower,
any other Credit Party or others or otherwise act or refrain from acting;

 

(d)           release or substitute any one or more endorsers, guarantors,
Borrower, other Credit Parties or other obligors;

 

(e)           settle or compromise any of the Obligations, any security therefor
or any liability (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and may subordinate the payment of all
or any part thereof to the payment of any liability (whether due or not) of
Borrower to its creditors other than the Secured Creditors;

 

84

--------------------------------------------------------------------------------


 

(f)            apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of Borrower to the Secured Creditors regardless of what
liability or liabilities of Borrower remain unpaid;

 

(g)           consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or any Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
any Other Hedging Agreement or any of such other instruments or agreements;
and/or

 

(h)           take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Parent from its liabilities under this Parent Guaranty.

 

14.06       Reliance.  It is not necessary for any Secured Creditor to inquire
into the capacity or powers of the Parent or any of its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder. Subordination.  Any
indebtedness of Borrower now or hereafter owing to the Parent is hereby
subordinated to the Obligations owing to the Secured Creditors; and if the
Administrative Agent so requests at a time when an Event of Default exists, all
such indebtedness of Borrower to the Parent shall be collected, enforced and
received by the Parent for the benefit of the Secured Creditors and be paid over
to the Administrative Agent on behalf of the Secured Creditors on account of the
Obligations to the Secured Creditors, but without affecting or impairing in any
manner the liability of the Parent under the other provisions of this Parent
Guaranty.  Prior to the transfer by the Parent of any note or negotiable
instrument evidencing any such indebtedness of Borrower to the Parent, the
Parent shall mark such note or negotiable instrument with a legend that the same
is subject to this subordination.  Without limiting the generality of the
foregoing, the Parent hereby agrees with the Secured Creditors that the Parent
will not exercise any right of subrogation which it may at any time otherwise
have as a result of this Parent Guaranty (whether contractual, under Section 509
of the Bankruptcy Code or otherwise) until all Obligations have been irrevocably
paid in full in cash. Waiver. (a)  The Parent waives any right (except as shall
be required by applicable law and cannot be waived) to require any Secured
Creditor to (i) proceed against Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from Borrower, any
other guarantor or any other party or (iii) pursue any other remedy in any
Secured Creditor’s power whatsoever.  The Parent waives any defense based on or
arising out of any defense of Borrower, any other guarantor or any other party,
other than payment of the Obligations to the extent of such payment, based on or
arising out of the disability of Borrower, any other guarantor or any other
party, or the validity, legality or unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
Borrower other than payment of the Obligations to the extent of such payment. 
The Secured Creditors may, at their election, foreclose on any security held by
the Administrative Agent, the Collateral Agent or any other Secured Creditor by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Secured Creditors may
have against Borrower, or any other party, or any security,

 

85

--------------------------------------------------------------------------------


 

without affecting or impairing in any way the liability of the Parent hereunder
except to the extent the Obligations have been paid.  The Parent waives any
defense arising out of any such election by the Secured Creditors, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Parent against Borrower or any other
party or any security.(b)            The Parent waives all presentments, demands
for performance, protests and notices, including, without limitation, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Parent Guaranty, and notices of the existence, creation or incurring of
new or additional Obligations.  The Parent assumes all responsibility for being
and keeping itself informed of Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks which the Parent assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any of
the other Secured Creditors shall have any duty to advise the Parent of
information known to them regarding such circumstances or risks.

 

*     *     *

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

GENERAL MARITIME SUBSIDIARY II CORPORATION,
as Borrower

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

Name:

Jeffery D. Pribor

 

Title:

President

 

 

Address: 299 Park Avenue, New York, NY 10171

 

 

Telephone: (212) 763-5680

 

 

Facsimile: (212) 763-5608

 

 

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY CORPORATION,
as Borrower

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

Name:

Jeffery D. Pribor

 

Title:

President

 

 

Address: 299 Park Avenue, New York, NY 10171

 

 

Telephone: (212) 763-5680

 

 

Facsimile: (212) 763-5608

 

 

 

 

 

 

 

GENERAL MARITIME CORPORATION,
as Parent

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

Name:

Jeffery D. Pribor

 

Title:

Executive Vice President & Chief Financial Officer

 

 

Address: 299 Park Avenue, New York, NY 10171

 

 

Telephone: (212) 763-5680

 

 

Facsimile: (212) 763-5608

 

 

 

 

 

 

 

In each of the above, with a copy to:

 

 

 

 

 

Kenneth Chin

 

 

Kramer Levin Naftalis & Frankel LLP

 

 

1177 Avenue of the Americas

 

 

New York, NY 10036

 

 

Facsimile: (212) 715-8000

 

Sch. XI-1

--------------------------------------------------------------------------------


 

 

OCM MARINE INVESTMENTS CTB, LTD.

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

 

 

 

 

By:

/s/ B. James Ford

 

Name: B. James Ford

 

Title:   Managing Director

 

 

 

 

 

 

 

By:

/s/ Adam C. Pierce

 

Name: Adam C. Pierce

 

Title:   Senior Vice President

 

2

--------------------------------------------------------------------------------


 

 

OCM ADMINISTRATIVE AGENT, LLC

 

 

 

By:

Oaktree Principal Fund V, L.P.

 

Its:

Managing Member

 

 

 

 

By:

Oaktree Principal Fund V GP, L.P.

 

Its:

General Partner

 

 

 

 

By:

Oaktree Principal Fund V GP Ltd.

 

Its:

General Partner

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

 

 

 

 

By:

/s/ B. James Ford

 

Name:

B. James Ford

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Adam C. Pierce

 

Name:

Adam C. Pierce

 

Title:

Senior Vice President

 

3

--------------------------------------------------------------------------------

 